EXHIBIT 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

$375,000,000

 

CREDIT AGREEMENT

 

among

 

PAPERWEIGHT DEVELOPMENT CORP.,

 

APPLETON PAPERS INC.,

 

as Borrower,

 

ROSE HOLDINGS LIMITED,

 

as UK Borrower

 

the Several Lenders

 

from Time to Time Parties Hereto,

 

UBS SECURITIES LLC

 

as Syndication Agent,

 

ASSOCIATED BANK, NATIONAL ASSOCIATION,

LASALLE BANK NATIONAL ASSOCIATION and

US BANK, NATIONAL ASSOCIATION

 

as Documentation Agents,

 

and

 

BEAR STEARNS CORPORATE LENDING INC.,

 

as Administrative Agent

 

Dated as of June 11, 2004

 

--------------------------------------------------------------------------------

 

BEAR, STEARNS & CO. INC. and UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   2

1.1. Defined Terms

   2

1.2. Other Definitional Provisions

   31

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

   31

2.1. Term Commitments

   31

2.2. Procedure for Term Loan Borrowing

   31

2.3. Repayment of Term Loans

   33

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

   33

3.1. Revolving Commitments

   33

3.2. Procedure for Revolving Loan Borrowing

   35

3.3. Swingline Commitment

   35

3.4. Procedure for Swingline Borrowing; Refunding of Swingline Loans

   36

3.5. Commitment Fees, etc.

   37

3.6. Termination or Reduction of Revolving Commitments

   38

3.7. L/C Commitment

   38

3.8. Procedure for Issuance of Letter of Credit

   38

3.9. Fees and Other Charges

   39

3.10. L/C Participations

   39

3.11. Reimbursement Obligation of the Borrower

   40

3.12. Obligations Absolute

   41

3.13. Letter of Credit Payments

   41

3.14. Applications

   42

3.15. Foreign Currency Subfacility

   42

3.16. Procedure for Foreign Currency Fronting Loan Borrowings

   42

3.17. Foreign Currency Fronting Loan Fees, Commissions and Other Charges

   42

3.18. Participations in Foreign Currency Fronting Loans

   43

3.19. Bilateral Facility

   45

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

   48

4.1. Optional Prepayments

   48

4.2. Mandatory Prepayments

   49

4.3. Conversion and Continuation Options

   51

4.4. Limitations on Eurodollar Tranches

   51

4.5. Interest Rates and Payment Dates

   51

4.6. Computation of Interest and Fees

   52

4.7. Inability to Determine Interest Rate

   53

4.8. Pro Rata Treatment and Payments

   53

4.9. Requirements of Law

   55

4.10. Taxes

   57

4.11. Indemnity

   59

4.12. Change of Lending Office

   59

 



--------------------------------------------------------------------------------

4.13. Replacement of Lenders

   59

4.14. Evidence of Debt

   60

4.15. Illegality

   60

4.16. Foreign Currency Exchange Rate

   61

SECTION 5. REPRESENTATIONS AND WARRANTIES

   62

5.1. Financial Condition

   62

5.2. No Change

   62

5.3. Corporate Existence; Compliance with Law

   63

5.4. Power; Authorization; Enforceable Obligations

   63

5.5. No Legal Bar

   63

5.6. Litigation

   63

5.7. No Default

   64

5.8. Ownership of Property; Liens

   64

5.9. Intellectual Property

   64

5.10. Taxes

   64

5.11. Federal Regulations

   64

5.12. Labor Matters

   64

5.13. ERISA

   65

5.14. Investment Company Act; Other Regulations

   67

5.15. Subsidiaries

   67

5.16. Use of Proceeds

   67

5.17. Environmental Matters

   67

5.18. Accuracy of Information, etc.

   68

5.19. Security Documents

   68

5.20. Solvency

   69

5.21. Senior Indebtedness

   69

5.22. Regulation H

   70

5.23. S Corporation Status

   70

SECTION 6. CONDITIONS PRECEDENT

   70

6.1. Conditions to Initial Extension of Credit

   70

6.2. Conditions to Each Extension of Credit

   74

6.3. Additional Conditions Applicable to the Subsidiary Borrowers

   75

SECTION 7. AFFIRMATIVE COVENANTS

   76

7.1. Financial Statements

   76

7.2. Certificates; Other Information

   77

7.3. Payment of Obligations

   78

7.4. Maintenance of Existence; Compliance

   78

7.5. Maintenance of Property; Insurance

   78

7.6. Inspection of Property; Books and Records; Discussions

   78

7.7. Notices

   79

7.8. Environmental Laws

   80

7.9. Interest Rate Protection

   80

7.10. Additional Collateral, etc

   80

7.11. Further Assurances

   82

7.12. ERISA

   83

SECTION 8. NEGATIVE COVENANTS

   83

 



--------------------------------------------------------------------------------

8.1. Financial Condition Covenants

   83

8.2. Indebtedness

   85

8.3. Liens

   87

8.4. Fundamental Changes

   89

8.5. Disposition of Property

   89

8.6. Restricted Payments

   89

8.7. Capital Expenditures

   90

8.8. Investments

   90

8.9. Optional Payments and Modifications of Certain Debt Instruments

   93

8.10. Transactions with Affiliates

   93

8.11. Sales and Leasebacks

   93

8.12. Changes in Fiscal Periods

   94

8.13. Negative Pledge Clauses

   94

8.14. Clauses Restricting Subsidiary Distributions

   94

8.15. Lines of Business

   94

8.16. Material Agreements

   94

8.17. S Corporation Status

   95

8.18. Holding Company Status

   95

8.19. Holdings Sub

   95

8.20. ESOP Amendments

   95

SECTION 9. EVENTS OF DEFAULT

   96

SECTION 10. THE AGENTS

   100

10.1. Appointment

   100

10.2. Delegation of Duties

   100

10.3. Exculpatory Provisions

   100

10.4. Reliance by Agents

   100

10.5. Notice of Default

   101

10.6. Non-Reliance on Agents and Other Lenders

   101

10.7. Indemnification

   102

10.8. Agent in Its Individual Capacity

   102

10.9. Successor Administrative Agent

   102

10.10. Agents Generally

   103

10.11. The Lead Arrangers

   103

10.12. Appointment and Duties of Security Agent

   103

SECTION 11. MISCELLANEOUS

   104

11.1. Amendments and Waivers

   104

11.2. Notices

   106

11.3. No Waiver; Cumulative Remedies

   107

11.4. Survival of Representations and Warranties

   107

11.5. Payment of Expenses and Taxes

   107

11.6. Successors and Assigns; Participations and Assignments

   108

11.7. Adjustments; Set-off

   111

11.8. Counterparts

   112

11.9. Severability

   112

11.10. Integration

   112

 



--------------------------------------------------------------------------------

11.11. GOVERNING LAW

   112

11.12. Submission To Jurisdiction; Waivers

   112

11.13. Acknowledgments

   113

11.14. Releases of Guarantees and Liens

   113

11.15. Confidentiality

   114

11.16. WAIVERS OF JURY TRIAL

   114

11.17. USA PATRIOT Act

   114

11.18. Delivery of Addenda

   114

11.19. Conversion of Currencies

   114

SECTION 12. GUARANTEE

   115

12.1. Guarantee

   115

12.2. No Subrogation

   116

12.3. Amendments, etc. with respect to the Subsidiary Borrower Obligations;
Waiver of Rights

   116

12.4. Guarantee Absolute and Unconditional

   117

 



--------------------------------------------------------------------------------

ANNEX:

    

A

  

Pricing Grid

SCHEDULES:

    

1.1A

  

Existing Letters of Credit

1.1B

  

Mortgaged Property

5.1

  

Undisclosed Matters

5.15

  

Subsidiaries

5.17

  

Environmental Matters

8.2(d)

  

Existing Indebtedness

8.3(f)

  

Existing Liens

EXHIBITS:

    

A

  

Form of Guarantee and Collateral Agreement

B

  

Form of Compliance Certificate

C

  

Form of Closing Certificate

D

  

Form of Mortgage

E

  

Form of UK Guarantee and Debenture

F

  

Form of UK Share Pledge

G

  

Form of Assignment and Acceptance

H-1

  

Form of Legal Opinion of White & Case LLP

H-2

  

Form of Legal Opinion of Godfrey & Kahn, S.C.

H-3

  

Form of Legal Opinion of Paul Karch, Esq.

H-4

  

Form of Legal Opinion of United Kingdom counsel

I

  

Form of Exemption Certificate

J

  

Form of Addendum

K

  

Form of Joinder Agreement

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 11, 2004, among PAPERWEIGHT DEVELOPMENT
CORP., a Wisconsin corporation (“Holdings”), APPLETON PAPERS INC., a Delaware
corporation (the “Borrower”), ROSE HOLDINGS LIMITED, a company organized under
the laws of the United Kingdom (the “UK Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), BEAR, STEARNS & CO. INC. and UBS SECURITIES LLC, each as a
joint lead arranger and joint bookrunner (collectively, in such capacities, the
“Lead Arrangers”), UBS SECURITIES LLC, as syndication agent (in such capacity,
the “Syndication Agent”), ASSOCIATED BANK, NATIONAL ASSOCIATION, LASALLE BANK
NATIONAL ASSOCIATION and US BANK, NATIONAL ASSOCIATION, each as a documentation
agent (collectively, in such capacities, the “Documentation Agents”), BEAR
STEARNS CORPORATE LENDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”).

 

R E C I T A L S:

 

WHEREAS, Holdings and the Borrower are parties to the Credit Agreement, dated as
of November 8, 2001 (as heretofore amended, supplemented or otherwise modified,
the “Existing Credit Agreement”), with the lenders party thereto, Toronto
Dominion (Texas), Inc., as administrative agent, Bear Stearns Corporate Lending
Inc., as syndication agent, and the other agents named therein;

 

WHEREAS, the Borrower has requested that the Lenders enter into this Agreement
in connection with the refinancing of (a) the Existing Credit Agreement, (b) its
existing 12.5% Series B Senior Subordinated Notes due 2008 (the “Existing Senior
Subordinated Notes”) and (c) its deferred payment obligation (the “Deferred
Payment Obligation”) owing to Arjo Wiggins Appleton p.l.c. (“AWA”) pursuant to
the Purchase Agreement, dated as of July 5, 2001, with AWA and others (as
amended as of the date hereof, the “Acquisition Agreement”) (the foregoing,
collectively referred to herein as, the “Refinancing”);

 

WHEREAS, in connection with the Refinancing, the Borrower has commenced a tender
offer and consent solicitation (the “Tender Offer”; together with the
Refinancing, the “Transactions”) to repurchase at least a majority of its
Existing Senior Subordinated Notes and to solicit consents for amendments to the
terms of any Existing Senior Subordinated Notes that may remain outstanding
after consummation of the Tender Offer;

 

WHEREAS, in order to finance the Transactions and related premium, fees and
expenses the Borrower will, in addition to using cash on hand, (a) obtain senior
secured credit facilities aggregating $375,000,000, on the terms and conditions
described herein, (b) issue senior unsecured notes in an aggregate principal
amount of $185,000,000 (the “Senior Unsecured Notes”) in a Rule 144A private
placement and (c) issue senior subordinated notes in an aggregate principal
amount of $150,000,000 (the “Senior Subordinated Notes”) in a Rule 144A private
placement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

 

1.1. Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Acquisition Agreement”: as defined in the recitals to this Agreement.

 

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith including,
without limitation, the Fox River Indemnity Arrangements.

 

“Addendum”: an instrument, substantially in the form of Exhibit J, by which a
Lender becomes a party to this Agreement as of the Closing Date.

 

“Adjustment Date”: as defined in the Pricing Grid.

 

“Administrative Agent”: as defined in the recitals to this Agreement.

 

“Affected Foreign Currency”: as defined in Section 4.7(c).

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agents, the Lead Arrangers and the Administrative Agent, which term shall
include, for purposes of Section 10 only, each Issuing Lender and the Foreign
Currency Fronting Lender.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Agreement Currency”: as defined in Section 11.19(b).

 

2



--------------------------------------------------------------------------------

“AIG Credit Support”: the Indemnity Claim Insurance Policy No. 5295316, issued
on November 9, 2001, by the Insurer in favor of Bermuda Company, as amended and
endorsed as of the date hereof.

 

“Applicable Creditor”: as defined in Section 11.19(b).

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Base Rate Loans


--------------------------------------------------------------------------------

  Eurodollar Loans


--------------------------------------------------------------------------------

Revolving Loans and Swingline Loans

   1.50%   2.50%

Term Loans

   1.25%   2.25%

 

; provided, that, on and after the first Adjustment Date (as defined in the
Pricing Grid) occurring after the date which is one full fiscal quarter of the
Borrower after the Closing Date, the Applicable Margin with respect to Revolving
Loans and Swingline Loans will be determined pursuant to the Pricing Grid.
Notwithstanding the foregoing or anything set forth in the Pricing Grid, at any
time upon the occurrence and during the continuation of an Event of Default, the
Applicable Margin for each Type of Loan shall be the highest rate set forth in
the Pricing Grid for such Type of Loan.

 

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

 

“Approved Fund”: with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 8.5) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $500,000.

 

“Assignee”: as defined in Section 11.6(c).

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit G.

 

“Assignor”: as defined in Section 11.6(c).

 

“Augmenting Lender”: as defined in Section 3.1(c).

 

“Available ESOP Contributions”: with respect to any period, the sum of (a) the
aggregate amount of cash received by Holdings in respect of ESOP Stock Issuances
during such

 

3



--------------------------------------------------------------------------------

period, which cash has been, in turn, contributed to the Borrower during such
period, and (b) any Carryover Contributions for such period.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“AWA”: as defined in the recitals to this Agreement.

 

“AWA Environmental Indemnity Agreement”: the Fox River AWA Environmental
Indemnity Agreement, dated as of November 9, 2001, among Holdings, the Borrower
and AWA, as amended as of the date hereof.

 

“AWA Sub”: Arjo Wiggins (Bermuda) Holdings Limited, a company limited by shares
organized under the Companies Act of 1981 of the Island of Bermuda.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Lender
in connection with extensions of credit to debtors). Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefitted Lender”: as defined in Section 11.7(a).

 

“Bermuda Company”: Arjo Wiggins Appleton (Bermuda) Limited, a company limited by
shares organized under the Companies Act of 1981 of the Island of Bermuda.

 

“Bermuda Company Agreements”: the collective reference to (a) the Amended and
Restated Relationship Agreement, dated as of the date hereof, among Holdings,
AWA, Holdings Sub, and AWA Sub, (b) the Assignment and Assumption Deed, dated as
of November 9, 2001, between AWA and the Bermuda Company, (c) the By-Laws and
Memorandum of Association of the Bermuda Company, (d) the Certificate of
Incorporation and By-laws of Holdings Sub, (e) the By-Laws and Memorandum of
Association of AWA Sub and (f) Bermuda Security Agreement.

 

4



--------------------------------------------------------------------------------

“Bermuda Security Agreement”: the Collateral Assignment, dated as of November 9,
2001, by the Bermuda Company in favor of the Borrower.

 

“Bilateral Commitment”: with respect to the Bilateral Lender, the maximum amount
that the Bilateral Lender has agreed to make available from time to time during
the Revolving Commitment Period under the Bilateral Facility; provided that at
no time shall (a) the sum of (i) such Bilateral Commitment and (ii) the
Available Revolving Commitment of the Bilateral Lender exceed (b) the Revolving
Commitment of the Bilateral Lender.

 

“Bilateral Commitment Limit”: the Dollar Equivalent of 5,000,000 British Pounds
Sterling.

 

“Bilateral Credit Extensions”: the collective reference to Funded Bilateral
Credit Extensions and Unfunded Bilateral Credit Extensions.

 

“Bilateral Facility”: any facility or financial accommodation (including any
revolving, overdraft, foreign exchange, guarantee, letter of credit, bonding,
credit card or automated payments facility) made available to the UK Borrower by
a Revolving Lender pursuant to Section 3.19.

 

“Bilateral Facility Documents”: all instruments or other agreements between the
UK Borrower and the Bilateral Lender relating to the Bilateral Facility.

 

“Bilateral Facility Exposure”: at any time with respect to the Bilateral
Facility, the sum of the Dollar Equivalents at such time of each of the
following amounts (as calculated by the Bilateral Lender using the relevant
Exchange Rate at such time), without duplication:

 

(a) the aggregate principal amount available under any overdraft, check drawing
or other account facilities, determined on the same basis as that for
determining any limit on such facilities imposed by the terms of the Bilateral
Facility;

 

(b) the maximum potential liability (excluding amounts representing interest,
fees and similar amounts) under all letters of credit, guarantees and bonds then
outstanding under the Bilateral Facility;

 

(c) the aggregate principal amount of loans outstanding thereunder; and

 

(d) in the case of any other facility or financial accommodation, such other
amount as fairly represents the aggregate exposure of the Bilateral Lender under
such facility or financial accommodation, as reasonably determined by the
Bilateral Lender from time to time in accordance with its usual banking practice
for facilities or accommodations of such type.

 

“Bilateral Facility Repayment Amount”: as defined in Section 3.19(e)(ii)(A).

 

5



--------------------------------------------------------------------------------

“Bilateral Facility Termination Date”: as defined in Section 3.19(i).

 

“Bilateral Lender”: with respect to the Bilateral Facility, the Revolving Lender
that has made the Bilateral Facility available pursuant Section 3.19.

 

“Bilateral Replacement Borrowing”: a borrowing under the Revolving Facility made
by the Borrower upon the termination of the Bilateral Facility pursuant to
Section 3.19(f).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble to this Agreement.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“British Pounds Sterling”: the lawful currency of the United Kingdom.

 

“Business”: as defined in Section 5.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (a) when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market,
(b) when used in connection with a Foreign Currency Fronting Loan, the term
“Business Day” shall also exclude any day on which banks in (i) the jurisdiction
of the account to which the proceeds of such Loan are to be disbursed and (ii)
the jurisdiction in which payments of principal of and interest on such Loan are
to be made are authorized or required by law to close and (c) when used in
connection with any Loan denominated in Euro, the term “Business Day” shall also
exclude any day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) determined by the Administrative
Agent to be a suitable replacement) is not open for settlement of payment in
Euro.

 

“Calculation Date”: with respect to each Foreign Currency, the fifteenth and
last day of each calendar month (or, if such day is not a Business Day, the next
succeeding Business Day), provided that (a) the third Business Day preceding
each Borrowing Date with respect to any Foreign Currency Fronting Loans in a
Foreign Currency shall also be a “Calculation Date” with respect to such Foreign
Currency and (b) solely for purposes of determining the Dollar Equivalent of the
fees payable pursuant to Section 3.17(b), the Business Day immediately preceding
the date of such payment shall be a “Calculation Date” with respect to each
Foreign Currency.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements,

 

6



--------------------------------------------------------------------------------

capitalized repairs and improvements during such period) that should be
capitalized under GAAP on a consolidated balance sheet of such Person and its
Subsidiaries.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Carryover Contributions”: with respect to any period, the amount (if any) by
which (a) the sum of (i) $5,000,000 and (ii) the aggregate amount of cash
received by Holdings, in respect of ESOP Stock Issuances during the period from
the Closing Date to the day immediately preceding the first day of such period
exceeds (b) ESOP Related Distributions during the period from the Closing Date
to the day immediately preceding the first day of such period.

 

“Cash Collateral Account”: as defined in Section 4.2(e).

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within one year from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; or (g) shares of
money market mutual or similar

 

7



--------------------------------------------------------------------------------

funds at least 95% of the assets of which satisfy the requirements of clauses
(a) through (f) of this definition.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
6.1 shall have been satisfied, which date is June 11, 2004.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

 

“Commitment Fee Rate”: 0.50% per annum.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings or the Borrower within the meaning of Section
4001 of ERISA or is part of a group that includes Holdings or the Borrower and
that is treated as a single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated May 2004 and furnished to the Lenders.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Holdings and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like

 

8



--------------------------------------------------------------------------------

caption) on a consolidated balance sheet of Holdings and its Subsidiaries at
such date, but excluding (a) the current portion of any Funded Debt of Holdings
and its Subsidiaries and (b) without duplication of clause (a) above, all
Indebtedness consisting of Revolving Loans or Swingline Loans to the extent
otherwise included therein.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense (including, but not limited to, goodwill), (d) any
extraordinary charges or losses determined in accordance with GAAP, (e) non-cash
charges from employee compensation deferrals and employer matching contributions
pursuant to the ESOP Documentation relating to ESOP Stock Issuances, and (f) any
other non-cash charges, non-cash expenses or non-cash losses of Holdings or any
of its Subsidiaries (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future period, provided, however, that cash payments made in any
future period in respect of such non-cash charge (as with any other non-cash
charge, expense or loss added to Consolidated Net Income pursuant to this clause
(f)) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made) and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income, (b) any extraordinary income or gains
determined in accordance with GAAP and (c) any other non-cash income (excluding
any items that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period that are described in the
parenthetical to clause (f) above), all as determined on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio and the Consolidated Senior
Debt Ratio, (i) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period. As used
in this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $1,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $1,000,000.

 

9



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for such
period.

 

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) the excess of (i) the
aggregate amount actually paid by Holdings and its Subsidiaries during such
period on account of Capital Expenditures, over (ii) the sum of (A) principal
amount of Indebtedness incurred during such period to finance such expenditures
(net of any repayments of any Indebtedness incurred during such period or any
prior period to finance such expenditures) and (B) any such expenditures
financed with the proceeds of Reinvestment Deferred Amounts), (c) scheduled
payments made during such period on account of principal of Indebtedness of
Holdings or any of its Subsidiaries (including scheduled principal payments in
respect of the Term Loans), (d) ESOP Related Distributions during such period
and (e) any taxes actually paid in cash by Holdings or any of its Subsidiaries
during such period.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

 

“Consolidated Leverage Ratio”: at any time, the ratio of (a) Consolidated Total
Debt as of the last day of the most recently completed fiscal quarter to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ended on
such last day.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of Holdings to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Consolidated Senior Debt”: all Consolidated Total Debt other than (a) the
Senior Subordinated Notes, any Existing Senior Subordinated Notes and any
Permitted Refinancing Debt and (b) other Indebtedness expressly subordinated to
the prior payment in full

 

10



--------------------------------------------------------------------------------

of the Obligations on the same terms as the Senior Subordinated Notes or on
terms otherwise acceptable to the Administrative Agent.

 

“Consolidated Senior Leverage Ratio”: at any time, the ratio of (a) Consolidated
Senior Debt as of the last day of the then most recently completed fiscal
quarter to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters ended on such last day.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP other than Indebtedness permitted
under clauses (j) and (k) of Section 8.2.

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Continuing Directors”: (a) with respect to Holdings, the directors of Holdings
on the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of
Holdings is recommended by at least a majority of the then Continuing Directors
of Holdings and (b) with respect to the Borrower, the directors of the Borrower
on the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of the
Borrower is recommended by at least a majority of the Continuing Directors of
the Borrower.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Conversion Date”: any date on which either (a) an Event of Default under
Section 9(f) has occurred or (b) the Commitments shall have been terminated
prior to the Revolving Termination Date and/or the Loans shall have been
declared immediately due and payable, in either case pursuant to Section 9.

 

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Deferred Payment Obligation”: as defined in the recitals to this Agreement.

 

“Derivatives Counterparty”: any financial institution, commodities or stock
exchange or clearinghouse.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agents”: as defined in the preamble to this Agreement.

 

11



--------------------------------------------------------------------------------

“Dollar Equivalent”: at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“ECF Percentage”: 50%.

 

“EMU”: Economic and Monetary Union as contemplated in the Treaty.

 

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or other Requirements of Law (including common law) regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ESOP”: the Appleton Papers Retirement Savings and Employee Stock Ownership
Plan.

 

“ESOP Component”: the employee stock ownership plan component of the ESOP.

 

“ESOP Documentation”: the collective reference to (a) the Appleton Papers
Retirement Savings and Employee Stock Ownership Plan, restated effective January
1, 2001, (b) the Appleton Papers Inc. Employee Stock Ownership Trust, adopted
July 19, 2001, (c) the Prospectus dated July 23, 2001 distributed in connection
with the ESOP Offering and (d) all amendments, supplements or other
modifications to any of the foregoing, all schedules, exhibits and annexes
thereto and all agreements affecting the terms thereof or entered into in
connection therewith.

 

“ESOP Related Distributions”: all payments, loans, advances, distributions or
dividends made by the Borrower to Holdings to permit Holdings to satisfy its
obligations to repurchase its common stock pursuant to the ESOP Documentation.

 

“ESOP Stock Issuances”: with respect to any period, any issuance of common stock
by Holdings to the ESOP during such period.

 

“ESOP Trust”: the Appleton Papers Inc. Employee Stock Ownership Trust.

 

12



--------------------------------------------------------------------------------

“Euro”: the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)(4) of the Treaty and, in
respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in the relevant currency for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
the relevant Page of the Telerate screen as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period (or, in the case of
Eurodollar Loans denominated in Pounds Sterling, on the first day of such
Interest Period). In the event that such rate does not appear on the relevant
Page of the Telerate screen (or otherwise on such screen), the “Eurodollar Base
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurocurrency rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered deposits in the relevant
currency at or about 11:00 A.M., local time, two Business Days prior to the
beginning of such Interest Period in the interbank eurocurrency market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

13



--------------------------------------------------------------------------------

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied and/or lapsed, as applicable.

 

“Excess Cash Flow”: for any fiscal year of Holdings, the excess, if any, of (a)
the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of non-cash loss on the Disposition of Property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the excess of (A) the aggregate amount actually
paid by the Borrower and its Subsidiaries in cash during such fiscal year on
account of Capital Expenditures, over (B) the sum of (x) the principal amount of
Indebtedness incurred to finance such expenditures (net of any repayments of any
such Indebtedness during such period or any prior period) and (y) any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount,
(iii) the aggregate amount of all prepayments of Revolving Loans and Swingline
Loans during such fiscal year to the extent accompanying permanent optional
reductions of the Revolving Commitments and all optional prepayments of the Term
Loans during such fiscal year, (iv) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including the Term Loans) of the
Borrower and its Subsidiaries made during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) the aggregate
principal amount of the Borrower’s Senior Unsecured Notes, Senior Subordinated
Notes or Existing Senior Subordinated Notes repurchased during such fiscal year
in accordance with Section 8.9(a) (other than with the proceeds of Permitted
Refinancing Debt), (vi) increases in Consolidated Working Capital for such
fiscal year, (vii) the aggregate net amount of non-cash gain on the Disposition
of Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
included in arriving at such Consolidated Net Income and (viii) the excess (if
any) of (A) ESOP Related Distributions during such fiscal year, over (B)
Available ESOP Contributions for such fiscal year.

 

“Excess Cash Flow Application Date”: as defined in Section 4.2(c).

 

“Exchange Rate”: on any day, with respect to any currency, the rate at which
such currency may be exchanged into any other currency, as set forth at
approximately 11:00 A.M., New York City time, on such date on the Reuters World
Currency Page for such currency. In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of Dollars with the relevant currency for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,

 

14



--------------------------------------------------------------------------------

no such spot rate is being quoted, the Administrative Agent, after consultation
with the Borrower, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

 

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

 

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

 

“Existing Credit Agreement”: as defined in the recitals to this Agreement.

 

“Existing Letters of Credit”: the letters of credit described on Schedule 1.1A.

 

“Existing Senior Subordinated Notes”: as defined in the recitals to this
Agreement.

 

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

“Fee Payment Date”: the last day of each March, June, September and December and
the last day of the Revolving Commitment Period (or on such earlier date as the
Revolving Commitments shall terminate as provided herein).

 

“Foreign Currency”: with respect to any Foreign Currency Fronting Loan, each of
British Pounds Sterling, Euro and any other currency approved by the Foreign
Currency Fronting Lender and the Administrative Agent, provided that, the
Eurodollar Base Rate applicable to Foreign Currency Fronting Loans in any other
currency approved after the Closing Date may be amended as agreed by the Foreign
Currency Fronting Lender, the Administrative Agent and the Borrower.

 

“Foreign Currency Equivalent”: at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency or Currencies as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of such Foreign Currency or Currencies with Dollars on the
date of determination thereof.

 

15



--------------------------------------------------------------------------------

“Foreign Currency Fronting Lender”: a Lender designated in writing as the
Foreign Currency Fronting Lender by the Borrower with the consent of the
Administrative Agent and such Lender, in each case in its capacity as lender of
Foreign Currency Fronting Loans.

 

“Foreign Currency Fronting Loans”: as defined in Section 3.15.

 

“Foreign Currency Fronting Participants”: with respect to each Foreign Currency
Fronting Loan, the collective reference to all the Revolving Lenders.

 

“Foreign Currency Fronting Sublimit”: $15,000,000.

 

“Foreign Pledge Agreements”: the collective reference to UK Share Charge and
each other pledge agreement pursuant to which shares of Foreign Subsidiaries may
be pledged from time to time pursuant to Section 7.10 or Section 11.1, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

 

“Foreign Security Agreements”: the collective reference to the UK Guarantee and
Debenture and each other security agreement, mortgage, charge, pledge or other
security document granting a Lien on property of a Foreign Subsidiary to secure
the obligations and liabilities of any Loan Party hereunder that may be executed
and delivered to the Administrative Agent pursuant to Section 7.10 or 11.1, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Guarantees”: the collective reference to the UK Guarantee
and Debenture and each other guarantee of all or a portion of the Obligations by
a Foreign Subsidiary that may be executed and delivered to the Administrative
Agent pursuant to Section 7.10 or Section 11.1, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Fox River Indemnity Arrangements”: the collective reference to the PDC
Environmental Indemnity Agreement, the AWA Environmental Indemnity Agreement,
the AIG Credit Support, the Fox River Security Agreement, the Bermuda Company
Agreements and the NCR Agreements.

 

“Fox River Security Agreement”: the Security Agreement, relating to the AWA
Environmental Indemnity Agreement, dated as of November 9, 2001, among the
Borrower, Holdings and AWA.

 

“Funded Bilateral Credit Extension”: at any time, an extension of credit under
the Bilateral Facility in respect of which the Bilateral Lender has advanced
funds to, or on behalf of, the UK Borrower thereunder.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is

 

16



--------------------------------------------------------------------------------

renewable or extendible, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all current maturities and current sinking
fund payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

 

“Funding Office”: the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Holdings, the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating Holdings’ and the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by Holdings, the Borrower, Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each applicable
Subsidiary Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase

 

17



--------------------------------------------------------------------------------

any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (1) for the purchase or
payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations or commodity agreements or other
similar arrangements designed to protect against fluctuations in commodity
prices, either generally or under specific contingencies.

 

“Holdings”: as defined in the preamble to this Agreement.

 

“Holdings Sub”: PDC Capital Corporation, a Delaware corporation.

 

“Increasing Lender”: as defined in Section 3.1(c).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property, provided that, if recourse in respect of
such Indebtedness is so limited, the amount of such Indebtedness shall be deemed
to be the lesser of the principal amount thereof and the fair market value of
the property encumbered by such Lien as determined in good faith by the Board of
Directors of Holdings), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) the liquidation value of all redeemable preferred

 

18



--------------------------------------------------------------------------------

Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation (provided that,
if such Person has not assumed or otherwise become liable in respect of such
Indebtedness, the amount of such Indebtedness shall be deemed to be the lesser
of the principal amount of such Indebtedness and the fair market value of the
property encumbered by such Lien as determined in good faith by the Board of
Directors of Holdings), and (j) for the purposes of Sections 8.2 and 9(e) only,
all obligations of such Person in respect of Hedge Agreements. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Insurer”: Commerce & Industry Insurance Company.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intercompany DPO Repayment Note”: the Subordinated Demand Promissory Note,
dated as of the date hereof, issued by Holdings in favor of the Borrower, in the
principal amount of $167,066,667, the proceeds of which shall be used to
repurchase the Deferred Payment Obligation on the Closing Date.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an Base Rate Loan and
any Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan

 

19



--------------------------------------------------------------------------------

and ending one, two, three or six months thereafter, as selected by the Borrower
in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans; and

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investments”: as defined in Section 8.8.

 

“Issuing Lender”: LaSalle Bank National Association or any other Lender
designated in writing as an Issuing Lender by the Borrower with the consent of
the Administrative Agent and such Lender, in each case in its capacity as issuer
of any Letter of Credit.

 

“Judgment Currency”: as defined in Section 11.19(b).

 

“L/C Commitment”: $35,000,000.

 

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

 

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Lenders other than the Issuing Lender of such
Letter of Credit.

 

“Lead Arrangers”: as defined in the preamble to this Agreement.

 

20



--------------------------------------------------------------------------------

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.7(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes and each
Bilateral Facility Document.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the Transactions,
(b) the business, assets, property, condition (financial or otherwise), results
of operations or prospects of Holdings and its Subsidiaries taken as a whole or
(c) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Agents or the Lenders hereunder or
thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Mortgaged Properties”: the real properties listed under the heading “Mortgaged
Properties” on Schedule 1.1B, as to which the Administrative Agent for the
benefit of the Lenders shall be granted a Lien pursuant to the Mortgages.

 

21



--------------------------------------------------------------------------------

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit D (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded).

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“NCR Agreements”: the collective reference to (a) the Settlement Agreement,
dated February 12, 1998, among the Borrower, NCR and B.A.T. Industries p.l.c.,
(b) 2001 Joint Defense Agreement, effective November 9, 2001, among NCR, the
Borrower, Arjo Wiggins Appleton Ltd., Holdings, AWA Sub and Arjo Wiggins
Appleton (Bermuda) Ltd. and (c) the Subsequent Allocation Arbitration Agreement,
dated February 12, 1998, among the Borrower, NCR and B.A.T. Industries p.l.c.
with respect to environmental liabilities related to the Fox River.

 

“NCR”: NCR Corp., a Maryland corporation.

 

“Net Cash Proceeds”: (a) in connection with any Disposition of Property
(including, without limitation, any Asset Sale) or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or by the
disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Disposition or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such
Disposition or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“Non-Excluded Taxes”: as defined in Section 4.10(a).

 

“Non-U.S. Lender”: as defined in Section 4.10(d).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the

 

22



--------------------------------------------------------------------------------

Borrower to any Agent or to any Lender (or, in the case of Specified Hedge
Agreements, any affiliate of any Lender), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, the Letters of Credit, any Specified Hedge Agreement entered into
with any Agent or Lender or any affiliate of any Agent or Lender or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise; provided, that (i) obligations of the Borrower or any
Subsidiary under any Specified Hedge Agreement shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document and any
liabilities resulting from any delay in paying such taxes.

 

“Participant”: as defined in Section 11.6(b).

 

“Participating Member State”: each state so described in any EMU legislation.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“PDC Environmental Indemnity Agreement”: the Fox River PDC Environmental
Indemnity Agreement, dated as of November 9, 2001, between Holdings and the
Borrower, as amended as of the date hereof.

 

“Permitted Acquisition”: as to any Person, any acquisition of property or series
of related acquisitions of property by such Person that (a) constitutes all or
substantially all of a business unit of any other Person or constitutes all of
the Capital Stock of any other Person (other than director’s qualifying shares),
and (b) is permitted by and consummated in compliance with the requirements of
Section 8.8(l).

 

“Permitted Existing Debt”: Indebtedness described on Schedule 8.2(d).

 

“Permitted Refinancing Debt”: subordinated Indebtedness of the Borrower having
terms substantially the same as the Senior Subordinated Notes, except such
modified terms as the Administrative Agent agrees are necessary to reflect
prevailing market terms at the time of issuance for subordinated Indebtedness
having a comparable principal amount and issued by companies of comparable size,
capitalization (including, without limitation, having a senior secured credit
facility in place) and credit rating or are otherwise acceptable to the

 

23



--------------------------------------------------------------------------------

Administrative Agent; provided that in no event shall such Indebtedness (a)
amortize, or otherwise be subject to scheduled redemptions, repurchases or other
payments of principal or have a final maturity date that is earlier than the
Senior Subordinated Notes, (b) be subordinated to the Obligations in a manner
less favorable to the Lenders than the Senior Subordinated Notes, (c) provide
for covenants, events of default and remedies materially less favorable to the
Borrower than the Senior Subordinated Notes or (d) require prepayments or
mandatory redemptions in a manner more extensive than the Senior Subordinated
Notes.

 

“Permitted Refinancing Debt Documents”: all instruments and other agreements
entered into by Holdings, the Borrower or any Subsidiaries in connection with
the Permitted Refinancing Debt.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pricing Grid”: the pricing grid attached hereto as Annex A.

 

“Projections”: as defined in Section 7.2(c).

 

“Properties”: as defined in Section 5.17(a).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Reference Lender”: UBS Loan Finance LLC.

 

“Refinancing”: as defined in the recitals to this Agreement.

 

“Refunded Swingline Loans”: as defined in Section 3.4(c).

 

“Refunding Date”: as defined in Section 3.4(c).

 

“Register”: as defined in Section 11.6(d).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

24



--------------------------------------------------------------------------------

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 4.2(b) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through one or more of its Subsidiaries)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire or repair fixed or capital assets
useful in its business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets useful in the Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, in the case of a Recovery Event only, such longer period as may be
necessary to repair or rebuild the property which is the subject of such
Recovery Event, provided that binding agreements to effect such repairs or
rebuilding have been entered into within such twelve month period and so long as
the Borrower is using commercially reasonable efforts to complete such repairs
or rebuilding in a timely manner), and (b) the date on which the Borrower shall
have determined not to, or shall have otherwise ceased to, acquire or repair
fixed or capital assets useful in the Borrower’s or its Subsidiaries’ business
with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

25



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the Certificate or Articles of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Reset Date”: as defined in Section 4.16(a).

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer of Holdings, but in any event, with respect to financial
matters, the chief financial officer or treasurer of Holdings and, for the
purposes of Section 7.7 only, any vice president or other officer of Holdings or
the Borrower who is responsible for compliance with the Loan Documents.

 

“Restricted Payments”: as defined in Section 8.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans, Letters of Credit
and Foreign Currency Fronting Loans in an aggregate principal and/or face amount
not to exceed the amount set forth opposite the heading “Revolving Commitment”
on Schedule 1 to such Lender’s Addendum or in the Assignment and Acceptance
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original amount of the Total
Revolving Commitments as of the Closing Date is $125,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding, (c) such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then outstanding
and (d) the aggregate principal amount of such Lender’s Bilateral Commitment.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 3.1(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment (less such Lender’s Bilateral
Commitment, if any, at such time) then constitutes of the Total Revolving
Commitments (less the Bilateral Commitment, if any, at such time) (or, at any
time after the Revolving Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate amount of the
Total Revolving Extensions of Credit then outstanding).

 

26



--------------------------------------------------------------------------------

“Revolving Termination Date”: June 11, 2009.

 

“Rose Subsidiaries”: each Subsidiary of the Borrower organized under the laws of
the United Kingdom and created or acquired in connection with the acquisition of
Bemrose Group Limited by the UK Borrower on December 23, 2003.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Security Agent”: as defined in Section 10.12(a).

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, each Foreign Guarantee, each Foreign Security
Agreement, each Foreign Pledge Agreement and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.

 

“Senior Subordinated Note”: as defined in the recitals to this Agreement.

 

“Senior Subordinated Note Indenture”: the Indenture entered into by Holdings,
the Borrower and certain of its Subsidiaries in connection with the issuance of
the Senior Subordinated Notes, together with all instruments and other
agreements entered into by Holdings, the Borrower or such Subsidiaries in
connection therewith.

 

“Senior Unsecured Notes”: as defined in the recitals to this Agreement.

 

“Senior Unsecured Note Indenture”: the Indenture entered into by Holdings, the
Borrower and certain of its Subsidiaries in connection with the issuance of the
Senior Unsecured Notes, together with all instruments and other agreements
entered into by Holdings, the Borrower or such Subsidiaries in connection
therewith.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such

 

27



--------------------------------------------------------------------------------

breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the Senior Subordinated Note Indenture
or in the Senior Unsecured Note Indenture.

 

“Specified Hedge Agreement”: any Hedge Agreement (other than in respect of
commodities purchases) (a) entered into by (i) the Borrower or any of its
Subsidiaries and (ii) any Agent or Lender or any affiliate thereof, as
counterparty and (b) that has been designated by such Agent or Lender, as the
case may be, and the Borrower, by notice to the Administrative Agent, as a
Specified Hedge Agreement. The designation of any Hedge Agreement as a Specified
Hedge Agreement shall not create in favor of the Agent, Lender or affiliate
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Guarantee and Collateral Agreement.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Borrower”: the UK Borrower or any other Subsidiary that becomes a
party hereto pursuant to clause (i) of the final paragraph of Section 11.1 until
such time as such Subsidiary Borrower is removed as a party hereto pursuant to
clause (ii) of the final paragraph of Section 11.1.

 

“Subsidiary Borrower Obligations”: the principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Subsidiary Borrowers whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans made to Subsidiary Borrowers and all other obligations and
liabilities of the Subsidiary Borrowers to the Administrative Agent and the
Lenders, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees and disbursements of
counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Subsidiary Borrowers pursuant to the terms of this Agreement) or
otherwise.

 

28



--------------------------------------------------------------------------------

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary, Holdings Sub, Appleton Papers de Mexico S.A. de C.V. and
Appleton Papers Canada Ltd.

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $5,000,000.

 

“Swingline Lender”: Bear Stearns Corporate Lending Inc., in its capacity as the
lender of Swingline Loans.

 

“Swingline Loans”: as defined in Section 3.3.

 

“Swingline Participation Amount”: as defined in Section 3.4(c).

 

“Syndication Agent”: as defined in the preamble to this Agreement.

 

“Synthetic Purchase Agreement”: any agreement pursuant to which any Group Member
is or may become obligated to make (a) any payment in connection with the
purchase by any third party from a Person other than a Group Member of any
Capital Stock of any Group Member or any Indebtedness referred to in Section
7.10 or (b) any payment (except as otherwise expressly permitted by Section 7.6
or 7.10) the amount of which is determined by reference to the price or value at
any time of any such Capital Stock or Indebtedness; provided, that no phantom
stock or similar plan providing for payments only to current or former
directors, officers or employees of any Group Member (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.

 

“Tender Offer”: as defined in the recitals to this Agreement.

 

“Tender Offer Documents”: the collective reference to (a) the Offer to Purchase
and Consent Solicitation Statement, dated as of May 12, 2004, with respect to
the Existing Senior Subordinated Notes and (b) all amendments, supplements or
other modifications to any of the foregoing, all schedules, exhibits and annexes
thereto and all agreements affecting the terms thereof or entered into in
connection therewith.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount equal to the
amount set forth opposite the heading “Term Commitment” on Schedule 1 to such
Lender’s Addendum. The original aggregate amount of the Term Commitments is
$250,000,000.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: as defined in Section 2.1.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at

 

29



--------------------------------------------------------------------------------

any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transactions”: as defined in the recitals to this Agreement.

 

“Transferee”: any Assignee or Participant.

 

“Treaty”: the Treaty establishes the European Economic Community, being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1986 and
the Maastricht Treaty (which Treaty was signed on February 7, 1992 and came into
force on November 1, 1993) and as the same may be further amended supplemented
or otherwise modified.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“Unfunded Bilateral Credit Extension”: at any time, an extension of credit under
the Bilateral Facility in respect of which the Bilateral Lender has not
previously advanced funds to, or on behalf of, the UK Borrower but in respect of
which the Bilateral Lender remains obligated so to advance funds.

 

“UK Borrower”: as defined in the preamble to this Agreement.

 

“UK Guarantee and Debenture”: the Guarantee and Debenture to be executed and
delivered by each Subsidiary Guarantor organized under the laws of the United
Kingdom, substantially in the form of Exhibit E.

 

“UK Share Charge”: the Share Charge to be executed and delivered by the Borrower
in connection with the pledge of shares of the UK Borrower, substantially in the
form of Exhibit F.

 

“United Kingdom”: the United Kingdom of Great Britain and Northern Ireland.

 

“United States”: the United States of America.

 

“Whitewash Procedure”: the procedure whereby a Subsidiary organized under the
laws of the United Kingdom is permitted to provide financial assistance in
accordance with Sections 151-158 of the Companies Act 1985 of England and Wales,
as amended, in respect of any Loans, the proceeds of which are used to purchase
the Capital Stock of a Person organized under the laws of the United Kingdom.

 

30



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1. Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the Closing Date in an amount equal to the amount of the Term Commitment of such
Lender. The Term Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3.

 

2.2. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed. The
Term Loans made on the Closing Date shall initially be Base Rate Loans. Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof. Not later than 12:00 Noon, New York City time, on the Closing
Date each Term Lender shall make available to the Administrative Agent at the
Funding Office an

 

31



--------------------------------------------------------------------------------

amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

 

32



--------------------------------------------------------------------------------

2.3. Repayment of Term Loans. The Term Loan of each Lender shall mature in 24
consecutive quarterly installments, commencing on September 30, 2004 each of
which shall be in an amount equal to such Lender’s Term Percentage multiplied by
the amount set forth below opposite such installment:

 

Installment Date

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

September 30, 2004

   $ 625,000.00

December 31, 2004

   $ 625,000.00

March 31, 2005

   $ 625,000.00

June 30, 2005

   $ 625,000.00

September 30, 2005

   $ 625,000.00

December 31, 2005

   $ 625,000.00

March 31, 2006

   $ 625,000.00

June 30, 2006

   $ 625,000.00

September 30, 2006

   $ 625,000.00

December 31, 2006

   $ 625,000.00

March 31, 2007

   $ 625,000.00

June 30, 2007

   $ 625,000.00

September 30, 2007

   $ 625,000.00

December 31, 2007

   $ 625,000.00

March 31, 2008

   $ 625,000.00

June 30, 2008

   $ 625,000.00

September 30, 2008

   $ 625,000.00

December 31, 2008

   $ 625,000.00

March 31, 2009

   $ 625,000.00

June 30, 2009

   $ 625,000.00

September 30, 2009

   $ 625,000.00

December 31, 2009

   $ 625,000.00

March 31, 2010

   $ 118,125,000.00

June 11, 2010

   $ 118,125,000.00

 

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

3.1. Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding, (ii) the aggregate principal amount of the Swingline Loans then
outstanding, (iii) the aggregate principal amount of Foreign Currency Fronting
Loans then outstanding and (iv) its Bilateral Commitment, if any, does not
exceed the amount of such Lender’s Revolving Commitment, provided that in the
event that any

 

33



--------------------------------------------------------------------------------

Existing Senior Subordinated Notes are outstanding on June 15, 2008, a portion
of the Revolving Facility shall be reserved for the exclusive purposes of
repaying the aggregate outstanding principal amount of Existing Senior
Subordinated Notes at any time thereafter. During the Revolving Commitment
Period, the Borrower may use the Revolving Commitments by borrowing, prepaying
and reborrowing the Revolving Loans in whole or in part, all in accordance with
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 3.2 and 4.3.

 

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

(c) The Borrower may from time to time elect to increase the Revolving
Commitments; provided that (i) the Revolving Commitments may not be increased by
more than $50,000,000 pursuant to this paragraph and (ii) each increase effected
pursuant to this paragraph shall be in a minimum amount of not less than
$5,000,000. The Borrower may arrange for any such increase to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, an “Increasing Lender”), or by one or more banks, financial
institutions or other entities (each such bank, financial institution or other
entity, an “Augmenting Lender”), that agree to increase their existing Revolving
Commitments or to extend Revolving Commitments, as the case may be, provided
that (i) each Augmenting Lender, shall be subject to the approval of the
Borrower and the Administrative Agent and (ii) the Borrower and each applicable
Increasing Lender or Augmenting Lender shall execute all such documentation as
the Administrative Agent shall reasonably specify to evidence its Revolving
Commitment and its status as a Revolving Lender. Increases and new Commitments
created pursuant to this clause shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Lenders and the
Administrative Agent shall notify each affected Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments shall become effective
under this paragraph unless, (i) on the proposed date of the effectiveness of
such increase, the conditions set forth in paragraphs (a) and (b) of Section 6.2
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Company and (ii) the Administrative Agent shall have received (with
sufficient copies for each of the Lenders) documents consistent with those
delivered on the Closing Date under paragraph (i) of Section 6.1 and clauses
(ii) and (iii) of paragraph and (j) of Section 6.1 as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase and related matters and such other documents that the Administrative
Agent shall reasonably request in connection therewith (which may include
amendments to the Security Documents necessary or advisable in the judgment of
the Administrative Agent in connection with such increase). On the effective
date of any increase in the Revolving Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other relevant Lenders, as being required in
order to cause, after giving effect to such increase and the use of such amounts
to make payments to such other relevant Lenders, each Revolving Lender’s portion
of the outstanding Revolving Loans of all the Revolving Lenders to equal its

 

34



--------------------------------------------------------------------------------

Revolving Percentage of such outstanding Revolving Loans and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Revolving Commitments (with such reborrowing
to consist of the Types of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower in accordance with the
requirements of Section 3.2). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence in respect of each Eurodollar Loan shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 4.11 if the deemed payment occurs other than on the last day of the
related Interest Periods.

 

3.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow Revolving
Loans under the Revolving Commitments during the Revolving Commitment Period on
any Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice in such form as the Administrative Agent may reasonably
request (which notice must be received by the Administrative Agent prior to 1:00
P.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans), specifying (i)
the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Any Revolving Loans made on the Closing Date shall initially be
Base Rate Loans. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $500,000 or a whole multiple
thereof (or, if the then aggregate Available Revolving Commitments are less than
$500,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$2,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
the Swingline Lender may request, on behalf of the Borrower, borrowings under
the Revolving Commitments that are Base Rate Loans in other amounts pursuant to
Section 3.4. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 1:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent. Revolving Loans in an aggregate amount not to exceed
$5,000,000 may be made on the Closing Date.

 

3.3. Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request,

 

35



--------------------------------------------------------------------------------

and the Swingline Lender shall not make, any Swingline Loan if, after giving
effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be Base Rate Loans only.

 

(b) The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.

 

3.4. Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.

 

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

 

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the

 

36



--------------------------------------------------------------------------------

Swingline Lender in its sole discretion, Revolving Loans may not be made as
contemplated by Section 3.4(b), each Revolving Lender shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 3.4(b) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.

 

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
3.4(b) and to purchase participating interests pursuant to Section 3.4(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 6; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

3.5. Commitment Fees, etc.. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Closing Date to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Revolving Termination Date, commencing
on the first of such dates to occur after the date hereof.

 

(b) The Borrower agrees to pay to the Administrative Agent for the account of
the Bilateral Lender a commitment fee for the period from and including the
Closing Date to the expiration date of the Bilateral Facility, computed at the
Commitment Fee Rate on the average daily unused amount under the Bilateral
Facility during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and

 

37



--------------------------------------------------------------------------------

on the Bilateral Facility Termination Date, commencing on the first of such
dates to occur after the first date on which the Bilateral Facility is
available.

 

(c) The Borrower agrees to pay to the Administrative Agent, the Syndication
Agent and the Lead Arrangers the fees in the amounts and on the dates previously
agreed to in writing by the Borrower, the Administrative Agent, the Syndication
Agent and the Lead Arrangers.

 

3.6. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than one Business Day’s notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and the Swingline Loans
made on the effective date thereof, the Total Revolving Extensions of Credit
would exceed the Total Revolving Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect.

 

3.7. L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.10(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be reasonably satisfactory to
such Issuing Lender; provided that such Issuing Lender shall have no obligation
to issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment or (ii) the aggregate amount of
the Available Revolving Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars, (ii) have a face amount of at least
$250,000 (unless otherwise agreed by the relevant Issuing Lender) and (iii)
expire no later than the earlier of (x) the date that is thirteen months after
its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional periods of up to
thirteen months (which shall in no event extend beyond the date referred to in
clause (y) above).

 

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

3.8. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request. Upon receipt of any Application, such Issuing Lender
will notify the Administrative Agent of the amount, the beneficiary and the
requested expiration of the requested Letter of Credit, and upon receipt of
confirmation from the Administrative Agent that after giving effect to the
requested issuance, the Available Revolving Commitments would not be less than
zero, such Issuing Lender will process such Application

 

38



--------------------------------------------------------------------------------

and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. Such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower (with a
copy to the Administrative Agent) promptly following the issuance thereof. Such
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

3.9. Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date. In addition, the Borrower shall pay to
each Issuing Lender for its own account a fronting fee on the undrawn and
unexpired amount of each Letter of Credit issued by such Issuing Lender as
agreed by the Borrower and such Issuing Lender, payable quarterly in arrears on
each L/C Fee Payment Date after the Issuance Date.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such reasonable, normal and customary costs and expenses as
are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.

 

3.10. L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder by such Issuing Lender and the amount
of each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with such Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent upon
demand of such Issuing Lender an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. The Administrative Agent shall promptly forward such amounts
to such Issuing Lender.

 

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
3.10(a) in respect of any unreimbursed portion of any payment made by any
Issuing Lender under any Letter of Credit issued by such Issuing Lender is paid
to the Administrative Agent for the account of such Issuing Lender within three
Business Days after the date such payment is due, such L/C

 

39



--------------------------------------------------------------------------------

Participant shall pay to the Administrative Agent for the account of such
Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal Funds Effective Rate during the period from
and including the date such payment is required to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. If any such amount required to be paid by any
L/C Participant pursuant to Section 3.10(a) is not made available to the
Administrative Agent for the account of such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of an Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

 

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, the Administrative Agent or such Issuing Lender, as the case
may be, will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by
Administrative Agent or such Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or such Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of such
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or such Issuing Lender, as the case may be, to it.

 

(d) Each Revolving Lender’s obligation to purchase participating interests in
unreimbursed drafts pursuant to Section 3.10(a) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender or the Borrower may have against any Issuing Lender, the Borrower or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 6; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

3.11. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
any Issuing Lender on the Business Day next succeeding the Business Day on which
such Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit issued by such Issuing Lender and paid by
such Issuing Lender for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by such Issuing Lender in
connection with such payment. Each Issuing Lender agrees to notify the
Administrative Agent and the Borrower promptly of any draft paid under any
Letter of Credit issued by such Issuing Lender. Each such payment shall be made
to such Issuing Lender at its

 

40



--------------------------------------------------------------------------------

address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 4.5(b)
and (ii) thereafter, Section 4.5(c). Each drawing under any Letter of Credit
shall (unless (x) an event of the type described in clause (i) or (ii) of
Section 9(f) shall have occurred and be continuing with respect to the Borrower,
in which case the procedures specified in Section 3.10 for funding by L/C
Participants shall apply or (y) the Borrower has otherwise notified the
Administrative Agent ) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
in the amount of such drawing (notwithstanding the minimum borrowing amounts set
forth therein). The Borrowing Date with respect to such borrowing shall be the
first date on which a borrowing of Revolving Credit Loans could be made,
pursuant to Section 3.2, if the Administrative Agent had received a notice of
such borrowing at the time the Administrative Agent receives notice from the
relevant Issuing Lender of such drawing under such Letter of Credit.

 

3.12. Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except to the extent resulting from the gross negligence or willful misconduct
of such Issuing Lender. The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit issued by
such Issuing Lender or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

 

3.13. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of each Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit issued by such Issuing Lender shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

41



--------------------------------------------------------------------------------

3.14. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

 

3.15. Foreign Currency Subfacility.

 

(a) Subject to the terms and conditions hereof, the Foreign Currency Fronting
Lender agrees to make loans (each, a “Foreign Currency Fronting Loan”) in one or
more Foreign Currencies to the Subsidiary Borrowers from time to time during the
Revolving Commitment Period, provided that, (i) after giving effect to any such
Foreign Currency Fronting Loan, the Total Revolving Extensions of Credit at such
time do not exceed the Total Revolving Commitments at such time and (ii) after
giving effect to such Foreign Currency Fronting Loan and the use of proceeds
thereof, the Dollar Equivalent of the aggregate outstanding principal amount of
Foreign Currency Fronting Loans does not exceed the Foreign Currency Fronting
Sublimit. During the Revolving Commitment Period, the Subsidiary Borrowers may
borrow, prepay and reborrow Foreign Currency Fronting Loans in whole or in part,
all in accordance with the terms and conditions hereof.

 

(b) The Borrower shall repay all outstanding Foreign Currency Fronting Loans on
the Revolving Termination Date.

 

3.16. Procedure for Foreign Currency Fronting Loan Borrowings.

 

(a) The Subsidiary Borrowers may borrow under Section 3.15 during the Revolving
Commitment Period on any Business Day, provided that, the relevant Subsidiary
Borrower shall give the Administrative Agent and the Foreign Currency Fronting
Lender irrevocable notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., London time, three Business Days prior to the
requested Borrowing Date) specifying (a) the amount to be borrowed and the
Foreign Currency with respect thereto, (b) the requested Borrowing Date and (c)
the initial Interest Periods with respect thereto. Each borrowing of Foreign
Currency Fronting Loans shall be a Eurodollar Loan in an amount that is an
integral of 1,000,000 units of the relevant Foreign Currency and not less than
an amount equal to the Foreign Currency Equivalent of $1,000,000 in the relevant
Foreign Currency. Following confirmation from the Administrative Agent that such
borrowing is permitted under Section 3.15(a), the Foreign Currency Fronting
Lender shall make each Foreign Currency Fronting Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
11:00 A.M., London time, to the account of the relevant Subsidiary Borrower most
recently designated by it for such purposes.

 

3.17. Foreign Currency Fronting Loan Fees, Commissions and Other Charges.

 

(a) The Borrower or the relevant Subsidiary Borrower shall pay to the Foreign
Currency Fronting Lender with respect to each Foreign Currency Fronting Loan
made by the Foreign Currency Fronting Lender, for the account of the Foreign
Currency Fronting Lender, a fronting fee with respect to the period from and
including the date of such Foreign Currency Fronting Loan to but excluding the
date of repayment thereof computed at a rate per annum to be

 

42



--------------------------------------------------------------------------------

agreed upon by the Foreign Currency Fronting Lender and the Borrower on the
average daily principal amount of such Foreign Currency Fronting Loan
outstanding during the period for which such fee is calculated. Such fronting
fee shall be payable in the applicable Foreign Currency in arrears on each Fee
Payment Date to occur after the making of such Foreign Currency Fronting Loan
and shall be nonrefundable.

 

(b) The Borrower or the relevant Subsidiary Borrower shall pay to the
Administrative Agent for the account of the Foreign Currency Fronting
Participants, a participation fee with respect to each Foreign Currency Fronting
Loan for the period from and including the date of such Foreign Currency
Fronting Loan to but excluding the date of repayment thereof, computed at a rate
per annum equal to the Applicable Margin in respect of Eurodollar Loans that are
Revolving Loans from time to time in effect on the average daily principal
amount of such Foreign Currency Fronting Loan outstanding during the period for
which such fee is calculated. Such fee shall be shared ratably among the Foreign
Currency Fronting Participants in accordance with their respective Revolving
Percentages. Such fee shall be payable in Dollars (based on the Dollar
Equivalent of the amount calculated as set forth in Section 4.16.) in arrears on
each Fee Payment Date to occur after the making of such Foreign Currency
Fronting Loan and shall be nonrefundable.

 

(c) The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Foreign Currency Fronting Lender and the Foreign Currency
Fronting Participants all fees received by the Administrative Agent for their
respective accounts pursuant to this Section 3.17.

 

(d) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Foreign Currency Fronting Lender and the Administrative Agent for such normal
and customary costs and expenses as are incurred or charged by the Foreign
Currency Fronting Lender or the Administrative Agent in connection with the
conversion of any Foreign Currency into Dollars pursuant to Section 3.18.

 

3.18. Participations in Foreign Currency Fronting Loans.

 

(a) The Foreign Currency Fronting Lender irrevocably agrees to grant and hereby
grants to each Foreign Currency Fronting Participant, and, to induce the Foreign
Currency Fronting Lender to make Foreign Currency Fronting Loans hereunder, each
such Foreign Currency Fronting Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Foreign Currency Fronting
Lender, on the terms and conditions set forth below, for such Foreign Currency
Fronting Participant’s own account and risk, an undivided interest equal to such
Foreign Currency Fronting Participant’s Revolving Percentage in the Foreign
Currency Fronting Lender’s obligations and rights under and in respect of each
Foreign Currency Fronting Loan made by it hereunder. On any Conversion Date or
on any other date if any amount in respect of the principal, interest or fees
owing to the Foreign Currency Fronting Lender in respect of a Foreign Currency
Fronting Loan is not paid when due in accordance with the terms of this
Agreement, such unpaid amount shall be converted into an amount denominated in
Dollars at the applicable Exchange Rate on the date of such conversion, as
determined by the Administrative Agent in accordance with the terms hereof (and
shall

 

43



--------------------------------------------------------------------------------

thereafter be denominated in Dollars for purposes of this Agreement), and each
such Foreign Currency Fronting Participant hereby unconditionally and
irrevocably agrees to pay to the Administrative Agent for the account of the
Foreign Currency Fronting Lender upon demand an amount in Dollars equal to such
Foreign Currency Fronting Participant’s Revolving Percentage of such unpaid
amount denominated in Dollars. The Administrative Agent shall promptly forward
such amounts to the Foreign Currency Fronting Lender. Each Foreign Currency
Fronting Participant’s obligation to make the payment referred to in the
immediately preceding sentence shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Foreign Currency
Fronting Participant may have against the Foreign Currency Fronting Lender, the
Borrower, any Subsidiary Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default, (iii)
any adverse change in the condition (financial or otherwise) of the Borrower or
any Subsidiary Borrower, (iv) any breach of this Agreement or any other Loan
Document by any Loan Party or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Each Foreign Currency Fronting Participant shall pay the purchase price of its
undivided participating interests (as determined by the Administrative Agent) by
wire transfer of immediately available funds to the Administrative Agent (and
the Administrative Agent shall promptly distribute such funds to the Foreign
Currency Fronting Lender).

 

(b) If any amount required to be paid by any Foreign Currency Fronting
Participant to the Foreign Currency Fronting Lender pursuant to Section 3.18(a)
is not paid to the Foreign Currency Fronting Lender when due but is paid within
three Business Days after the date such payment is due, such Foreign Currency
Fronting Participant shall pay to the Foreign Currency Fronting Lender on demand
an amount equal to the product of (i) such amount, times (ii) the Eurodollar
Rate for Loans denominated in Dollars during the period from and including the
date such payment is required to the date on which such payment is immediately
available to the Foreign Currency Fronting Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any
Foreign Currency Fronting Participant pursuant to Section 3.18(a) is not in fact
made available to Foreign Currency Fronting Lender by such Foreign Currency
Fronting Participant within three Business Days after the date such payment is
due, the Foreign Currency Fronting Lender shall be entitled to recover from such
Foreign Currency Fronting Participant, on demand, such amount with interest
thereon calculated from such due date at the rate per annum equal to the rate
applicable thereto in accordance with the preceding sentence plus the Applicable
Margin in respect of Revolving Loans which are Base Rate Loans. A certificate of
the Foreign Currency Fronting Lender submitted to any Foreign Currency Fronting
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

 

(c) Whenever, at any time after the Foreign Currency Fronting Lender has
received from any Foreign Currency Fronting Participant the full amount owing by
such Foreign Currency Fronting Participant pursuant to and in accordance with
Section 3.18(a) in respect of any Foreign Currency Fronting Loan, the Foreign
Currency Fronting Lender receives any

 

44



--------------------------------------------------------------------------------

payment related to such Foreign Currency Fronting Loan (whether directly from
the Borrower, any Subsidiary Borrower or otherwise, as the case may be,
including proceeds of Collateral applied thereto by the Foreign Currency
Fronting Lender), or any payment of interest on account thereof, the Foreign
Currency Fronting Lender will distribute to such Foreign Currency Fronting
Participant its pro rata share thereof; provided, however, that if any such
payment received by the Foreign Currency Fronting Lender shall be required to be
returned by the Foreign Currency Fronting Lender, each Foreign Currency Fronting
Participant shall return to the Foreign Currency Fronting Lender the portion
thereof previously distributed by the Foreign Currency Fronting Lender to it.

 

3.19. Bilateral Facility. (a) General. Subject to compliance with the
requirements set forth in this Section 3.19, if the UK Borrower and a Revolving
Lender agree, such Revolving Lender, in its capacity as the Bilateral Lender,
shall be permitted to provide the Bilateral Facility on a bilateral basis to the
UK Borrower, provided that the Bilateral Commitment shall not at any time exceed
the Bilateral Commitment Limit.

 

(b) Creation of the Bilateral Facility. To request the creation of the Bilateral
Facility, the UK Borrower shall deliver to the Administrative Agent not later
than ten Business Days prior to the first date on which the Bilateral Facility
is proposed to be made available:

 

(i) a notice in writing specifying:

 

(A) the first date on which such Bilateral Facility shall be made available and
the expiration date of such Bilateral Facility (which shall be no later than the
Revolving Termination Date);

 

(B) the type of Bilateral Facility being provided;

 

(C) the identity of the Bilateral Lender; and

 

(D) the amount of the Bilateral Commitment with respect to the Bilateral
Facility (which shall be expressed in Dollars and shall not exceed the Available
Revolving Commitment of the Bilateral Lender on the first date on which the
Bilateral Facility shall be made available or the Bilateral Commitment Limit.

 

(ii) a copy of the Bilateral Facility Documents (which shall be reasonably
acceptable to the Administrative Agent), together with a certificate of a
Responsible Officer certifying that the terms of the Bilateral Facility satisfy
the requirements set forth in paragraphs (a) and (c) of this Section; and

 

(iii) such other information that the Administrative Agent may reasonably
request in connection with the Bilateral Facility.

 

The Administrative Agent shall give notice to each Revolving Lender of such
matters.

 

45



--------------------------------------------------------------------------------

(c) Terms of Bilateral Facility. The Bilateral Facility shall contain terms and
conditions acceptable to the Bilateral Lender and the UK Borrower; provided that
such terms shall: (i) be based upon normal commercial terms as of the date of
creation thereof pursuant to paragraph (b) of this Section and at the time of
any amendment thereto pursuant to paragraph (d) of this Section; (ii) permit
extensions of credit thereunder to be made only to the UK Borrower; (iii)
provide that the Bilateral Commitment shall not exceed the Bilateral Lender’s
Available Revolving Commitment and that, in the event and on such occasion that
the Bilateral Commitment exceeds such Available Revolving Commitment, the
Bilateral Commitment shall be automatically reduced by the amount of such
excess; (iv) provide that the Bilateral Commitment under the Bilateral Facility
be canceled, and that all extensions of credit under the Bilateral Facility be
repaid, not later than the Revolving Termination Date; (v) provide that the
conditions set forth in Sections 6.2 and 6.3 shall be conditions to each
extension of credit under the Bilateral Facility; and (vi) not provide for the
payment of commitment fees in respect of the Bilateral Commitment for the
Bilateral Facility other than as provided in this Agreement.

 

(d) Amendment of Bilateral Facility. To request an amendment of the Bilateral
Facility, the UK Borrower shall deliver to the Administrative Agent, not later
than five Business Days prior to the effective date of such amendment, (i) a
notice in writing including (A) the effective date of such amendment and (B) the
documentation relating to such proposed amendment (which shall be reasonably
satisfactory to the Administrative Agent) and (ii) a certificate of a
Responsible Officer certifying that the terms of the Bilateral Facility, after
giving effect to such proposed amendment, satisfy the requirements set forth in
paragraph (c) of this Section. The Administrative Agent shall give notice to
each Revolving Lender of such matters.

 

(e) Termination and Demand for Repayment.

 

(i) The Bilateral Facility shall be permitted to be terminated by the Bilateral
Lender in accordance with the terms of the Bilateral Facility and, upon the
effective date of such termination, all Bilateral Credit Extensions (if any)
under the Bilateral Facility shall be refinanced with the proceeds of a
Bilateral Replacement Borrowing as set forth below, unless the Revolving
Commitments have been previously terminated.

 

(ii) Notwithstanding anything to the contrary set forth in the Bilateral
Facility Documents, the Bilateral Lender shall deliver to the Administrative
Agent, with a copy to the UK Borrower, a written notice of termination (the
“Notice of Termination”) not later than five Business Days prior to the
effective date of termination of the Bilateral Facility specified in the Notice
of Termination. Such Notice of Termination shall specify:

 

(A) the aggregate amount of Bilateral Credit Extensions under the Bilateral
Facility (which shall not exceed the Bilateral Commitment in respect of the
Bilateral Facility) (the “Bilateral Facility Repayment Amount”); and

 

(B) the effective date of termination of the Bilateral Facility.

 

(iii) Following receipt of a Notice of Termination, the Borrower shall deliver
to the Administrative Agent a written notice not later than 1:00 p.m., New York
time, three

 

46



--------------------------------------------------------------------------------

Business Days prior to the effective date of termination of the Bilateral
Facility, which notice shall request a borrowing under the Revolving Facility in
an amount equal to the Dollar Equivalent of the Bilateral Facility Repayment
Amount and specify the Type of Revolving Loans to be borrowed and, if Eurodollar
Loans are requested, the length of the initial Interest Period therefor.

 

(iv) On the effective date of termination of the Bilateral Facility, the
relevant Revolving Lenders shall make Loans composing a Bilateral Replacement
Borrowing in an aggregate principal amount equal to the Bilateral Facility
Repayment amount in accordance with paragraph (h) of this Section.

 

(v) The Borrower shall use the proceeds of the Bilateral Replacement Borrowing
solely (i) to repay to the Bilateral Lender all Funded Bilateral Credit
Extensions under the Bilateral Facility and (ii) to deposit cash collateral with
the Bilateral Lender in respect of all Unfunded Bilateral Credit Extensions
under the Bilateral Facility. Each deposit of cash collateral pursuant to this
paragraph shall be held by the applicable Revolving Lender as collateral for the
payment and performance of the obligations of the UK Borrower in respect of
Unfunded Bilateral Credit Extensions under the Bilateral Facility. The Bilateral
Lender shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of (i) for so long as an Event of Default shall be continuing,
the applicable Revolving Lender and (ii) at any other time, the Borrower, in
each case, in Cash Equivalents and at the risk and expense of the Borrower, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the applicable Revolving Lender to offset amounts payable in respect
of Unfunded Bilateral Credit Extensions made under the Bilateral Facility. In
the event that after the effective date of termination for the Bilateral
Facility, an Unfunded Bilateral Credit Extension made under the Bilateral
Facility shall expire without requiring payment, the portion of the cash
collateral deposited hereunder with respect to such expired Unfunded Bilateral
Credit Extension shall be distributed to the Borrower.

 

(f) Cancellation by UK Borrower. The UK Borrower shall be permitted at any time
to request the cancellation of the Bilateral Facility by delivery of a notice in
writing to the Administrative Agent and the Bilateral Lender, specifying the
proposed cancellation date. Such notice shall be delivered not less than five
Business Days prior to the proposed cancellation date. Such cancellation shall
be effective as of the proposed cancellation date unless the Bilateral Facility
Exposure under the Bilateral Facility has not been reduced to zero as of such
date.

 

(g) Additional Information. The Bilateral Lender shall report in writing to the
Administrative Agent on the first Business Day of each fiscal quarter (i) the
Bilateral Facility Exposure for each day during the preceding fiscal quarter for
the Bilateral Facility and (ii) the portion (expressed in Dollars) of its
Bilateral Commitment that was unused on each day during the preceding fiscal
quarter for the Bilateral Facility. In addition, the UK Borrower and the
Bilateral Lender shall, upon request by the Administrative Agent, promptly
supply the

 

47



--------------------------------------------------------------------------------

Administrative Agent with any information relating to the operation of the
Bilateral Facility (including the Bilateral Facility Exposure) as the
Administrative Agent may reasonably request.

 

(h) Conflict with Loan Documents. In the event of any conflict between the terms
of a Bilateral Facility Document and any other Loan Document (other than a
Bilateral Facility Document), the terms of such other Loan Document shall
govern.

 

(i) Termination and Expiration of Bilateral Commitments. On the date on which
the Bilateral Facility expires, is terminated or is canceled (the “Bilateral
Facility Termination Date”), the Available Revolving Commitment of the Bilateral
Lender shall be increased by an amount equal to its Bilateral Commitment, unless
the Revolving Commitments shall have been previously terminated. On the
Bilateral Facility Termination Date, unless the Revolving Commitments have been
previously terminated, (i) each relevant Revolving Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Revolving Lenders, as being required in order to cause, after giving effect to
the increased Available Revolving Commitment of the Bilateral Lender, the
decreased Bilateral Commitment, any Bilateral Replacement Borrowing pursuant to
paragraph (e) of this Section and the use of such amounts to make payments to
such other relevant Lenders, each Revolving Lender’s (including the Bilateral
Lender’s) portion of the outstanding Revolving Loans of all the Revolving
Lenders to equal its Revolving Percentage of such outstanding Revolving Loans
and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the Bilateral Facility Termination Date (with
such reborrowing to consist of the Types of Loans, with related Interest Periods
if applicable, specified in a notice delivered by the Borrower in accordance
with the requirements of Section 3.2). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence in respect of each Eurodollar
Loan shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 4.11 if the deemed payment occurs other than on the last
day of the related Interest Periods.

 

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

AND LETTERS OF CREDIT

 

4.1. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans (other than Foreign Currency Fronting Loans), in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent (1) not later than 11:00 A.M., New York City time, three
Business Days prior to the date of prepayment, in the case of Eurodollar Loans
denominated in Dollars, and (2) not later than 1:00 P.M., New York City time, on
the date of prepayment, in the case of Base Rate Loans, which notice shall
specify the date and amount of prepayment, whether Term Loans, Revolving Loans,
Swingline Loans or any combination thereof will be repaid, and whether the
prepayment is of Eurodollar Loans denominated in Dollars or Base Rate Loans;
provided, that if a Eurodollar Loans denominated in Dollars is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 4.11. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. The

 

48



--------------------------------------------------------------------------------

Borrower or the relevant Subsidiary Borrower may at any time and from time to
time prepay Foreign Currency Fronting Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent and not later than 11:00 A.M., London time, three Business Days prior to
the date of prepayment, which notice shall specify the date, amount and the
Foreign Currency of such Loan to be prepaid; provided, that if a Foreign
Currency Fronting Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 4.11. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Revolving Loans that are Base Rate Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans denominated in Dollars
shall be in an aggregate principal amount of $1,000,000 or a whole multiple
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof. Partial prepayments of
Foreign Currency Fronting Loans shall be in an amount that is an integral of
1,000,000 units of the relevant Foreign Currency and not less than an amount
equal to the Foreign Currency Equivalent of $1,000,000 in the relevant Foreign
Currency.

 

4.2. Mandatory Prepayments. (a) If any Capital Stock or Indebtedness shall be
issued or incurred by any Group Member (other than (i) any Capital Stock issued
by Holdings to the ESOP pursuant to the ESOP Documentation, (ii) equity
contributions to the Borrower or any Subsidiary of the Borrower made by Holdings
or any Subsidiary of Holdings or (iii) Excluded Indebtedness), an amount equal
to 100% of the Net Cash Proceeds thereof shall be applied on the date of such
issuance or incurrence toward the prepayment of the Term Loans as set forth in
Section 4.2(d).

 

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans as set forth in Section 4.2(d);
provided, that, notwithstanding the foregoing, (i) the aggregate Net Cash
Proceeds of Asset Sales that may be excluded from the foregoing requirement
pursuant to a Reinvestment Notice shall not exceed $2,000,000 in any fiscal year
of the Borrower and (ii) on each Reinvestment Prepayment Date, an amount equal
to the Reinvestment Prepayment Amount with respect to the relevant Reinvestment
Event shall be applied toward the prepayment of the Term Loans as set forth in
Section 4.2(d). Notwithstanding the foregoing, the Term Loans shall be prepaid
with the Net Cash Proceeds of any Disposition of Property by any Group Member to
the extent that absent such prepayment the Borrower would be required to make an
“Asset Sale Offer” (or any other defined term having a similar purpose) pursuant
to and as defined in the Senior Subordinated Note Indenture, the Senior
Unsecured Note Indenture or any Permitted Refinancing Debt Document as a result
of such Disposition.

 

(c) If, for any fiscal year of Holdings commencing with the fiscal year ending
on or about December 30, 2004, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term Loans as
set forth in Section 4.2(d). Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than five

 

49



--------------------------------------------------------------------------------

Business Days after the date on which the financial statements of Holdings
referred to in Section 7.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders.

 

(d) Amounts to be applied in connection with prepayments made pursuant to
Section 4.2 shall be applied to the prepayment of the Term Loans only, and the
Borrower shall be entitled to retain any such amounts after the repayment in
full of the Term Loans. The application of any prepayment pursuant to Section
4.2 shall be made, first, to Base Rate Loans and, second, to Eurodollar Loans.
Each prepayment of the Loans under Section 4.2 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

 

(e) If, on any Calculation Date, (i) the Dollar Equivalent of the aggregate
outstanding principal amount of Foreign Currency Fronting Loans exceeds an
amount equal to 105% of the Foreign Currency Fronting Sublimit or (ii) the Total
Revolving Extensions of Credit exceed the Total Revolving Commitments on such
date, the Borrower shall, without notice or demand, promptly, on the Business
Day immediately following the Reset Date related to such Calculation Date, repay
such of the outstanding Loans in an aggregate principal amount such that, after
giving effect thereto, (x) the Dollar Equivalent of the aggregate outstanding
principal amount of Foreign Currency Fronting Loans does not exceed the Foreign
Currency Fronting Sublimit and (y) the Total Revolving Extensions of Credit do
not exceed the Total Revolving Commitments, together with interest accrued to
the date of such payment or prepayment on the principal so prepaid if required
hereby and any amounts payable under Section 4.11 in connection therewith. Any
prepayment of Revolving Loans shall first be applied to prepay any outstanding
Swingline Loans. The Borrower may, in lieu of prepaying Foreign Currency
Fronting Loans in order to comply with this paragraph, deposit amounts in the
relevant Foreign Currency or Currencies in a Cash Collateral Account in
accordance with the next succeeding sentence equal to the aggregate principal
amount of Foreign Currency Fronting Loans required to be prepaid. To the extent
that, after giving effect to any prepayment of Loans made pursuant to this
paragraph, the Total Revolving Extensions of Credit at such time exceed the
Total Revolving Commitments at such time, the Borrower shall, without notice or
demand, immediately deposit in a Cash Collateral Account upon terms reasonably
satisfactory to the Administrative Agent an amount in the relevant Foreign
Currency equal to the amount by which Total Revolving Extensions of Credit
exceed the Total Revolving Commitments. The Administrative Agent shall apply any
cash deposited in the Cash Collateral Account (to the extent thereof) to repay
Foreign Currency Fronting Loans at the end of the Interest Periods therefor,
provided that, (x) the Administrative Agent shall release to the Borrower from
time to time such portion of the amount on deposit in the Cash Collateral
Account to the extent such amount is not required to be so deposited in order
for the Borrower to be in compliance with this paragraph and (y) the
Administrative Agent may so apply such cash at any time after the occurrence and
during the continuation of an Event of Default. “Cash Collateral Account” means
the collective reference to one or more accounts specifically established by the
Borrower with the Administrative Agent for purposes of this Section 4.2 and
hereby pledged to the Administrative Agent and over which the Administrative
Agent shall have exclusive dominion and control, including the right of
withdrawal for application in accordance with this Section 4.2.

 

50



--------------------------------------------------------------------------------

4.3. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans denominated in Dollars to Base Rate Loans by
giving the Administrative Agent at least two Business Days’ prior irrevocable
notice of such election, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans denominated in Dollars by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor), provided that no
Base Rate Loan under a particular Facility may be converted into a Eurodollar
Loan denominated in Dollars when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower or the relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan denominated in Dollars under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph in respect of Eurodollar Loans denominated in Dollars or if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall be automatically converted to Base Rate Loans on the last day of such then
expiring Interest Period and, if the Borrower or the relevant Subsidiary
Borrower shall fail to give such notice of continuation of a Foreign Currency
Fronting Loan which is a Eurodollar Loan, such Foreign Currency Fronting Loan
shall be automatically continued for an Interest Period of one month. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

 

4.4. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to (x) $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, in the case of Eurodollar Loan
denominated in Dollars, and (y) an integral multiple of 1,000,000 units of the
relevant Foreign Currency and not less than the Dollar Equivalent of $1,000,000,
in the case of Foreign Currency Fronting Loans and (b) no more than seven
Eurodollar Tranches shall be outstanding at any one time in any single currency.

 

4.5. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to

 

51



--------------------------------------------------------------------------------

the Eurodollar Rate determined for such day plus, in the case of Eurodollar
Loans denominated in Dollars only, the Applicable Margin.

 

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to Base
Rate Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2% (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
Base Rate Loans under the Revolving Facility plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

4.6. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed and that interest on any Foreign Currency Fronting Loan
denominated in British Pounds Sterling shall be calculated on the basis of a
365-day year for actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.5(a).

 

52



--------------------------------------------------------------------------------

4.7. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period,

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, or

 

(c) the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower and the Subsidiary Borrowers) that deposits in the
applicable currency are not generally available, or cannot be obtained by the
Lenders, in the applicable market (any Foreign Currency affected by the
circumstances described in Section 4.7(a), (b) or (c) is referred to as an
“Affected Foreign Currency”), the Administrative Agent shall give telecopy or
telephonic notice thereof to the Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (y) pursuant to clause (a) or (b) of this
Section 4.7 in respect of Eurodollar Loans denominated in Dollars, then (i) any
Eurodollar Loans denominated in Dollars requested to be made on the first day of
such Interest Period shall be made as Base Rate Loans, (ii) any Base Rate Loans
that were to have been converted on the first day of such Interest Period to
Eurodollar Loans denominated in Dollars shall be continued as Base Rate Loans
and (iii) any outstanding Eurodollar Loans denominated in Dollars shall be
converted, on the last day of the then-current Interest Period, to Base Rate
Loans and (z) in respect of any Foreign Currency Fronting Loans, then (i) any
such Foreign Currency Fronting Loans in an Affected Foreign Currency requested
to be made on the first day of such Interest Period shall not be made and (ii)
any such outstanding Foreign Currency Fronting Loans in an Affected Foreign
Currency shall be due and payable on the first day of such Interest Period.
Until such relevant notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans denominated in Dollars or Foreign Currency Fronting
Loans in an Affected Foreign Currency shall be made or continued as such, nor
shall the Borrower have the right to convert Base Rate Loans to Eurodollar Loans
denominated in Dollars.

 

4.8. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee payable pursuant to Section 3.5(a) and any reduction of the Commitments of
the Lenders shall be made pro rata according to the Term Percentages, or
Revolving Percentages, as the case may be, of the relevant Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining

 

53



--------------------------------------------------------------------------------

installments of the Term Loans, pro rata based upon the then remaining principal
amount thereof. Amounts prepaid on account of the Term Loans may not be
reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 1:00 P.M., New York City time (or, in the case of payments in respect
of Foreign Currency Fronting Loans (other than payments in respect of
participation fees pursuant to Section 3.17(b)), London time), on the due date
thereof to the Administrative Agent, for the account of the relevant Lenders
(and, in the case of principal or interest payments in respect of Foreign
Currency Fronting Loans, to the Foreign Currency Fronting Lender), at the
Funding Office, in Dollars or the applicable Foreign Currency, as the case may
be, and in immediately available funds. The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date (and assuming the Administrative Agent has made such amount
available to the Borrower), the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

 

54



--------------------------------------------------------------------------------

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower or the applicable Subsidiary Borrower prior to the date of any payment
due to be made by the Borrower or such Subsidiary Borrower hereunder that the
Borrower or such Subsidiary Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower or
such Subsidiary Borrower is making such payment, and the Administrative Agent
may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
or the applicable Subsidiary Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate (or, in the case of
amounts denominated in a Foreign Currency, its cost of funds with respect to
such amount for such period). Nothing herein shall be deemed to limit the rights
of the Administrative Agent or any Lender against the Borrower or the applicable
Subsidiary Borrower.

 

4.9. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 4.10 and
changes in the rate of tax on the overall net income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender any
additional amounts reasonably determined by such Lender to be necessary to
compensate such Lender for such increased cost or reduced amount receivable
within ten Business Days of its receipt of a written notice, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender with a copy to the Administrative Agent.

 

55



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof and not included in the calculation of the Eurodollar Rate shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then the Borrower shall pay such Lender any additional amounts reasonably
determined by such Lender in good faith to be necessary to compensate such
Lender or such corporation for such reduction within ten Business Days of its
receipt of a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender with a copy to the Administrative Agent; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than six months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) showing in reasonable detail the basis for the calculation thereof shall
be conclusive in the absence of manifest error. The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

(d) If any Governmental Authority of the jurisdiction of any Foreign Currency
(or any other jurisdiction in which the funding operations of the Foreign
Currency Fronting Lender shall be conducted with respect to such Foreign
Currency) shall have in effect any reserve, liquid asset or similar requirement
with respect to any category of deposits or liabilities customarily used to fund
loans in such Foreign Currency, or by reference to which interest rates
applicable to loans in such Foreign Currency are determined, and the result of
such requirement shall be to increase the cost to the Foreign Currency Fronting
Lender of making or maintaining any Foreign Currency Fronting Loan in such
Foreign Currency, and the Foreign Currency Fronting Lender shall deliver to the
Borrower a notice requesting compensation under this paragraph and showing in
reasonable detail the basis for the calculation thereof, then the Borrower will
pay to the Foreign Currency Fronting Lender on each Interest Payment Date with
respect to each affected Foreign Currency Fronting Loan an amount that will
compensate the Foreign Currency Fronting Lender for such additional cost;
provided that the Borrower shall not be required to compensate the Foreign
Currency Fronting Lender pursuant to this paragraph for any amounts incurred
more than six months prior to the date that the Foreign Currency Fronting Lender
notifies the Borrower of the Foreign Currency Fronting Lender’s intention to
claim compensation therefor; and provided further that, if the circumstances
giving rise to such claim

 

56



--------------------------------------------------------------------------------

have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.

 

4.10. Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes, net profits taxes, and franchise taxes (imposed in lieu of net
income or net profits taxes) imposed on any Agent or any Lender as a result of a
present or former connection between such Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes (or if such receipt is not obtainable, other
evidence of such payment reasonably acceptable to such Lender) when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN (with respect to a
reduced rate of or complete exemption from tax under an

 

57



--------------------------------------------------------------------------------

income tax treaty) or Form W-8-ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit I and a Form W-8BEN (with respect to the
portfolio interest exemption), or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver (i) such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender and (ii) at the request of the Borrower, such other forms as may be
required in order to confirm or establish the entitlement of such Non-U.S.
Lender to continued exemption from or reduction in U.S. withholding tax with
respect to payments under this Agreement and the other Loan Documents. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph (d) that such Non-U.S. Lender is not legally able to
deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located or from which payments hereunder are made, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement or any
other Loan Documents shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 

(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(g) If a Lender (or the Administrative Agent on behalf of a Lender) receives a
refund in respect of, any Taxes or Other Taxes for which the Borrower has paid
additional amounts pursuant to this Section 4.10 which refund in the sole good
faith judgment of such Lender (or the Administrative Agent) is allocable to such
payment, such Lender shall within 30 days from the date of the receipt of such
refund pay to the Borrower an amount equal to such refund (net of all
out-of-pocket expenses of such Lender or the Administrative Agent); provided,
however, that the Borrower upon the request of such Lender or the Administrative
Agent agrees to repay the amount paid over to the Borrower (and any interest or
penalties thereon) to such Lender or to the Administrative Agent in the event
such Lender or the Administrative Agent is required to repay such refund.
Nothing in this Section 4.10(g) shall require a Lender to disclose its tax
returns to the Borrower.

 

58



--------------------------------------------------------------------------------

4.11. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
(but excluding any loss of anticipated profits) as a consequence of (a) default
by the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of or conversion from Eurodollar Loans after the Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto. Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9, 4.10(a) or 4.15 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the reasonable discretion of such Lender, cause such Lender
and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 4.9, 4.10(a) or 4.15

 

4.13. Replacement of Lenders. The Borrower shall be permitted to replace, with a
replacement financial institution, any Lender that (a) requests reimbursement
for amounts owing or relief pursuant to Section 4.9, 4.10(a) or 4.15, (b)
defaults in its obligation to make Loans hereunder or (c) is unable to make
Eurodollar Loans as a result of circumstances described in Section 4.15;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 4.12 so as to eliminate the continued need for
payment of amounts owing or relief pursuant to Section 4.9, 4.10(a) or 4.15,
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 4.11 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a

 

59



--------------------------------------------------------------------------------

Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 11.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 4.9, 4.10(a) or 4.15,
as the case may be, and (ix) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

4.14. Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

4.15. Illegality. (a) Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement and for so long as such
circumstances exist, (i) the commitment of such Lender hereunder to make
Eurodollar Loans, continue Eurodollar Loans as such and convert Base Rate Loans
to Eurodollar Loans shall forthwith be canceled and (ii) such Lender’s Loans
then outstanding as Eurodollar Loans, if any, shall be converted automatically
to Base Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law. If any such conversion of a Eurodollar Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 4.11.

 

(b) Notwithstanding any other provision of this Agreement, if, (i)(A) the
adoption of any law, rule or regulation after the date of this Agreement, (B)
any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (C) compliance by any Lender with any request,

 

60



--------------------------------------------------------------------------------

guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, shall
make it unlawful for the Foreign Currency Fronting Lender to make or maintain
any Foreign Currency Fronting Loan or to give effect to its obligations as
contemplated hereby with respect to any Foreign Currency Fronting Loan, or (ii)
there shall have occurred any change in national or international financial,
political or economic conditions (including the imposition of or any change in
exchange controls, but excluding conditions otherwise covered by this Section
4.15 which would make it impracticable for the Foreign Currency Fronting Lender
to make or maintain Foreign Currency Fronting Loans denominated in the relevant
currency after the date hereof to, or for the account of, the Borrower or the
relevant Subsidiary Borrower, then:

 

(A) by written notice to the Borrower and to the Administrative Agent, the
Foreign Currency Fronting Lender may declare that Foreign Currency Fronting
Loans (in the affected currency or currencies) will not thereafter (for the
duration of such unlawfulness) be made by the Foreign Currency Fronting Lender
or hereunder (or be continued for additional Interest Periods), whereupon any
request for a Foreign Currency Fronting Loan (in the affected currency or
currencies) or to continue a Foreign Currency Fronting Loan (in the affected
currency or currencies), as the case may be, for an additional Interest Period)
shall, be of no force and effect, unless such declaration shall be subsequently
withdrawn; and

 

(B) all outstanding Foreign Currency Fronting Loans (in the affected currency or
currencies), made by the Foreign Currency Fronting Lender shall be repaid on the
last day of the then current Interest Period with respect thereto or, if
earlier, the date on which the applicable notice becomes effective in accordance
with paragraph (c) of this Section.

 

(c) For purposes of Section 4.15(b), a notice to the Borrower by the Foreign
Currency Fronting Lender shall be effective as to each Foreign Currency Fronting
Loan, if lawful, on the last day of the Interest Period currently applicable to
such Foreign Currency Fronting Loan; in all other cases such notice shall be
effective on the date of receipt thereof by the Borrower.

 

4.16. Foreign Currency Exchange Rate. (a) No later than 1:00 P.M., New York City
time, on each Calculation Date with respect to a Foreign Currency, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to such Foreign Currency, provided that, upon receipt of a
borrowing request pursuant to Section 3.16, the Administrative Agent shall
determine the Exchange Rate with respect to the relevant Foreign Currency in
accordance with the foregoing (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 3.15 with respect to such borrowing
request). The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date and shall
for all purposes of this Agreement (other than Section 3.18(b), 4.7, 11.19 or
any other provision

 

61



--------------------------------------------------------------------------------

expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between Dollars and Foreign Currencies.

 

  (b) No later than 5:00 P.M., New York City time, on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the Foreign Currency Fronting Loans then
outstanding (after giving effect to any Foreign Currency Fronting Loans to be
made or repaid on such date).

 

  (c) The Administrative Agent shall promptly notify the Borrower of each
determination of an Exchange Rate hereunder.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, each of Holdings
and the Borrower hereby, jointly and severally, represents and warrants to each
Agent and each Lender that:

 

5.1. Financial Condition. The audited consolidated balance sheets of Holdings
and its consolidated subsidiaries as at or about December 31, 2001, December 31,
2002 and December 31, 2003, and the related consolidated statements of income
and of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from PriceWaterhouse Coopers LLC present
fairly in all material respects the consolidated financial condition of Holdings
and its consolidated subsidiaries as at such dates, and the consolidated results
of its operations and its consolidated cash flows for the respective fiscal
years then ended. The unaudited consolidated balance sheet of Holdings and its
consolidated subsidiaries as at or about March 31, 2004, and the related
unaudited consolidated statements of income and cash flows for the quarterly
period ended on such dates, present fairly in all material respects the
consolidated financial condition of Holdings and its consolidated subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the quarterly period then ended (subject to normal
year-end audit adjustments and the absence of footnotes). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein). Except as disclosed on Schedule 5.1, no Group Member has any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from the date of the most recent audited consolidated balance sheet delivered
pursuant to this clause (b) to and including the date hereof, there has been no
Disposition by Holdings of any material part of its business or property.

 

5.2. No Change. Since January 3, 2004, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

5.3. Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect,
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower and any
Subsidiary Borrower, to obtain extensions of credit hereunder. Each Loan Party
has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower and any Subsidiary Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the Transactions and the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices,
which have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 5.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of Holdings, the Borrower or any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents). No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.

 

5.6. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against Holdings, the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or Transactions, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

5.7. No Default. Neither Holdings, the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

 

5.8. Ownership of Property; Liens. Each of Holdings, the Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other property, and none of such property is subject to any Lien except as
permitted by Section 8.3.

 

5.9. Intellectual Property. Holdings, the Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted, except where the failure to own or
license such Intellectual Property could not reasonably be expected to have a
Material Adverse Effect. No claim, which if adversely determined could
reasonably be expected to have a Material Adverse Effect, has been asserted and
is pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
Holdings or the Borrower know of any valid basis for any such claim. To the best
of Holdings’, the Borrower’s and the Subsidiaries’ knowledge, the use of
Intellectual Property by Holdings, the Borrower and its Subsidiaries does not
infringe on the rights of any Person in any material respect.

 

5.10. Taxes. Each of Holdings, the Borrower and each of its Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other material taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of Holdings, the Borrower or its Subsidiaries, as the case may be); no tax
Lien has been filed, and, to the knowledge of Holdings and the Borrower, no
claim has been asserted, with respect to any such tax, fee or other charge,
which claim, if determined adversely to Holdings, the Borrower or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.

 

5.11. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 

5.12. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have

 

64



--------------------------------------------------------------------------------

not been in violation of the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters; and (c) all payments due from any
Group Member on account of employee wages and employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

5.13. ERISA. (a) Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a liability under
ERISA which could reasonably be expected to have a Material Adverse Effect, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA which could reasonably be expected to have a Material
Adverse Effect if the Borrower or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
No such Multiemployer Plan is in Reorganization or Insolvent.

 

(b) Favorable determination letters have been received from the Internal Revenue
Service with respect to each Plan which is intended to comply with the
provisions of Section 401(a) of the Code. The ESOP has received a favorable
determination letter from the IRS that the ESOP is tax-qualified and tax exempt
under Sections 401(a) and 501(a), respectively, of the Code and that the ESOP
Component is an “employee stock ownership plan”, within the meaning of Section
4975(e)(7) of the Code. To Holdings and the Borrower’s knowledge, each Plan
(including, without limitation, the ESOP) complies in form and in operation with
the requirements of Section 401(a) of the Code, the relevant provisions of
ERISA, and any other applicable laws, rules, and regulations required as of the
date of this Agreement.

 

(c) To Holdings and the Borrower’s knowledge, neither Holdings nor the Borrower
nor any Commonly Controlled Entity, nor any trustee, administrator, or fiduciary
of any of the Plans, has (i) engaged in a “prohibited transaction,” as that term
is defined in Section 4975 of the Code or Section 406 of ERISA, which could
directly or indirectly subject the applicable Plan or trust or Holdings, the
Borrower or any Commonly Controlled Entity to any liability for a tax or penalty
imposed by Section 4975 of the Code or Section 502(i) of ERISA, or (ii)
committed a breach of its fiduciary duties (as defined in Section 404 of ERISA)
which could directly or indirectly subject the applicable Plan or trust or
Holdings, the Borrower, or any Commonly Controlled Entity to any liability under
Section 502 of ERISA.

 

(d) The purchase and holding of the Capital Stock by the ESOP Trust from
Holdings, the execution and performance of this Agreement, the Loan Documents,
the

 

65



--------------------------------------------------------------------------------

Acquisition Agreement, and the ESOP Documentation, and the consummation of the
transactions contemplated by this Agreement and by the Loan Documents, the
Acquisition Agreement, and the ESOP Documentation did not and will not (i)
involve a prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code for which there is no exemption under Section 408 of ERISA or Section
4975 of the Code, respectively; (ii) constitute a violation of the fiduciary
responsibility standards imposed by Section 404 of ERISA; or (iii) adversely
affect the qualified status of the ESOP under Sections 401(a) or 4975(e)(7) of
the Code.

 

(e) (i) The ESOP Component is an “employee stock ownership plan” within the
meaning of Section 4975(e)(7) of the Code and the ESOP is qualified under
Section 401(a) of the Code; (ii) the ESOP has been duly established in
accordance with and under applicable law and the ESOP’s trusts are tax-exempt
trusts under Section 501(a) of the Code; (iii) the terms of the ESOP
Documentation comply with the applicable provisions of Title I of ERISA; (iv)
the shares of Capital Stock held by the ESOP Trust are “employer securities,”
within the meaning of Section 409(l) of the Code; (v) the purchase price paid by
the ESOP Trust to Holdings for the Capital Stock under the Acquisition Agreement
did not exceed “adequate consideration,” as defined in Section 3(18) of ERISA;
and (vi) all of the information provided by, or on behalf of, Holdings and the
Borrower to the independent appraiser for the ESOP Trust, in connection with the
transactions contemplated by the Acquisition Agreement and the ESOP
Documentation, was true and accurate in all material respects and there was no
failure by, or on behalf of, the Borrower to disclose any material information
to the independent appraiser for the ESOP Trust.

 

(f) The Prospectus for participants in the ESOP and the Appleton Papers Inc.
Retirement Medical Savings Plan (the “401(a) Plan”) dated July 23, 2001 and
supplemented on August 14, 2001 (as so supplemented, the “Prospectus”), was
distributed by Borrower to all participants in the ESOP and the 401(a) Plan who
were active participants as of July 23, 2001 (the “Participants”). The
Prospectus contained when issued on July 23, 2001 and when supplemented on
August 14, 2001 a true and complete description of all of the material terms and
conditions under which the Participants were provided an opportunity to direct
the transfer to the ESOP Component of portions of their accounts balances under
the ESOP and 401(a) Plan. The Prospectus also provided when issued on July 23,
2001 and when supplemented on August 14, 2001 a full and accurate description of
all material information relating to the operations of Borrower, the terms of
the Acquisition Agreement, and the risks associated with an investment in
Borrower’s stock. The Prospectus did not when issued on July 23, 2001 and when
supplemented on August 14, 2001 and, as of November 8, 2001, contain any untrue
statement of material fact and did not when issued on July 23, 2001 and when
supplemented on August 14, 2001 and, as of November 8, 2001, omit any material
facts necessary to make the statements contained in the Prospectus not
misleading. The offer made by Borrower to the Participants to transfer portions
of their non-ESOP Component accounts under the ESOP and 401(a) Plan account
balances to the ESOP Component was carried out in full compliance with all
applicable federal and state securities laws. The transfers of portions of the
account balances of the Participants from the ESOP and 401(a) Plan to the ESOP
Component was completed in the manner set forth in the Prospectus and in
compliance with all applicable laws.

 

66



--------------------------------------------------------------------------------

5.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

 

5.15. Subsidiaries. Except as disclosed to the Administrative Agent by Holdings
or the Borrower in writing from time to time after the Closing Date, (a)
Schedule 5.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary of Holdings and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party and (b) except as set forth in
the ESOP Documentation, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of Holdings, the Borrower or any of
their Subsidiaries, except as created by the Loan Documents.

 

5.16. Use of Proceeds. The proceeds of the Term Loans shall be used to finance
the repayment of the obligations of the Borrower under the Existing Credit
Agreement and, together with up to $5,000,000 of proceeds of the Revolving
Loans, may be used to finance a portion of the other Transactions and to pay
related fees and expenses on the Closing Date. Following the Closing Date, the
proceeds of the Revolving Loans, Foreign Currency Fronting Loans, the Swingline
Loans and any Bilateral Credit Extensions may be used, together with the
proceeds of the Letters of Credit, for general corporate purposes of the
Borrower and its Subsidiaries.

 

5.17. Environmental Matters. Except as, in the aggregate (excluding matters set
forth on Schedule 5.17), could not reasonably be expected to have a Material
Adverse Effect:

 

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

 

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;

 

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

67



--------------------------------------------------------------------------------

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

 

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

5.18. Accuracy of Information, etc.. No statement or information, other than the
projections and pro forma financial information, contained in this Agreement,
any other Loan Document, the Confidential Information Memorandum or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the Transactions or the other transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact, or omitted to state a material fact
necessary to make the statements contained herein or therein, taken as a whole,
not misleading. The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. As of the
date hereof, there is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the Transactions
or the other transactions contemplated hereby and by the other Loan Documents.

 

5.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.

 

68



--------------------------------------------------------------------------------

In the case of the Pledged Stock described in the Guarantee and Collateral
Agreement, when stock certificates and related stock powers representing such
Pledged Stock are delivered to the Administrative Agent (and so long as the
Administrative Agent retains possession of such certificates and stock powers in
the State of New York), and in the case of the other Collateral described in the
Guarantee and Collateral Agreement, when financing statements and other filings
specified on Schedule 3(a) to the Guarantee and Collateral Agreement in
appropriate form are filed in the offices specified on Schedule 3(a) to the
Guarantee and Collateral Agreement, to the extent that a security interest
therein can be perfected by the filing of a financing statement or by the other
filings described in Schedule 3(a) to the Guarantee and Collateral Agreement,
the Guarantee and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 8.3).

 

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 3(b) to the Guarantee
and Collateral Agreement, each such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (except as reflected in the exceptions to
the title policies delivered pursuant to Section 6.1(m or Section 7.10(b)).
Schedule 1.1B lists each parcel of real property in the United States owned in
fee simple by Holdings or any of its Subsidiaries as of the Closing Date.

 

(c) Each of the UK Guarantee and Debenture and the UK Share Agreement are
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. Upon completion of (i) any registration
required by Section 395 of the Companies Act in England or, in respect of any
real estate mortgages, H.M. Land Registry and (ii) the perfection requirements
specified in the UK Guarantee and Debenture, the UK Guarantee and Debenture and
the UK Share Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the relevant Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
therein), in each case prior and superior in right to any other Person (except,
in the case of Collateral other than Pledged Stock, Liens permitted by Section
8.3).

 

5.20. Solvency. Each Loan Party is, and after giving effect to the Transactions
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be and will continue to be, Solvent.

 

5.21. Senior Indebtedness. The Obligations constitute “Senior Debt” and
“Designated Senior Debt” (or any other defined term having a similar purpose) of
the Borrower under the Senior Subordinated Note Indenture and any Permitted
Refinancing Debt Document. The obligations of each Subsidiary Guarantor under
the Guarantee and Collateral Agreement

 

69



--------------------------------------------------------------------------------

or any Foreign Guarantee, as applicable, will constitute “Guarantor Senior Debt”
(or any other defined term having a similar purpose) of such Subsidiary
Guarantor under the Senior Subordinated Note Indenture and under any Permitted
Refinancing Debt Document. There is no other Indebtedness (other than the
Obligations) which has been designated as “Designated Senior Debt” (or any other
defined term having a similar purpose) for the purposes of the Senior
Subordinated Note Indenture or for purposes of any Permitted Refinancing Debt
Document.

 

5.22. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available, and has not been obtained, under the National Flood
Insurance Act of 1968.

 

5.23. S Corporation Status. (a) Holdings has qualified and elected to be treated
as an “S Corporation” under Subchapter S of the Code, and each Domestic
Subsidiary of Holdings (other than (i) any such Subsidiary that is an
“Ineligible Corporation” under Section 1361(b)(2) of the Code and (ii) Bemrose
Booth USA Inc.) has qualified and elected to be treated as a “qualified
subchapter S subsidiary”, in each case for U.S. federal income tax purposes and
in accordance with all applicable Requirements of Law.

 

(b) No Governmental Authority has disputed Holdings’ qualification as an “S
Corporation” under Subchapter S of the Code, or the qualification of each
Domestic Subsidiary of Holdings (other than any such Subsidiary that is an
“Ineligible Corporation” under Section 1361(b)(2) of the Code) as a “qualified
subchapter S subsidiary”, in each case for U.S. federal income tax purposes.

 

SECTION 6. CONDITIONS PRECEDENT

 

6.1. Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date (but in any event no later than June 30, 2004), of
the following conditions precedent:

 

(a) Credit Agreement; Security Documents. The Administrative Agent shall have
received (i) this Agreement, or, in the case of the Lenders, an Addendum,
executed and delivered by each Agent, Holdings, the Borrower, the UK Borrower
and each Lender, (ii) the Guarantee and Collateral Agreement, executed and
delivered by Holdings, the Borrower and each Subsidiary Guarantor that is a
Domestic Subsidiary, (iii) the UK Guarantee and Debenture, executed and
delivered by each Subsidiary Guarantor organized under the laws of the United
Kingdom and the Administrative Agent, (iv) the UK Share Charge, executed and
delivered by the Borrower, and (v) an Acknowledgment and Consent in the form
attached to the Guarantee and Collateral Agreement, executed and delivered by
each Issuer (as defined therein), if any, that is not a Loan Party.

 

(b) Related Documents. The Administrative Agent shall have received and be
satisfied with, complete and correct copies, certified as to authenticity by the
Borrower, of the Acquisition Documentation (including, without limitation, the
Fox River Indemnity

 

70



--------------------------------------------------------------------------------

Arrangements), the Tender Offer Documents, the ESOP Documentation, Senior
Subordinated Note Indenture and Senior Unsecured Note Indenture, including any
amendments, supplements or modifications with respect to any of the foregoing.

 

(c) Transactions. The following transactions shall have been consummated:

 

(i) The Borrower shall have received (x) at least $185,000,000 in gross proceeds
from the sale of the Senior Unsecured Notes and (y) at least $150,000,000 in
gross proceeds from the sale of the Senior Subordinated Notes.

 

(ii) At least 51% of the Existing Senior Subordinated Notes shall have been
redeemed or repurchased pursuant to the Tender Offer and the indenture for the
Existing Senior Subordinated Notes shall have been amended to remove all
covenants and defaults (other than covenants or defaults relating to
subordination, payments under the Existing Senior Subordinated Notes, bankruptcy
or enforceability of guarantees).

 

(iii) (A) The Administrative Agent shall have received satisfactory evidence
that all existing Indebtedness of Holdings and its Subsidiaries (including,
without limitation, Indebtedness under the Existing Credit Agreement and the
Deferred Purchase Obligation) other than the Permitted Existing Debt and up to
$7,000,000 of Existing Senior Subordinated Notes shall have been terminated and
all amounts thereunder shall have been paid in full and (B) satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection therewith.

 

(iv) The Administrative Agent shall have received satisfactory evidence that the
Whitewash Procedure with respect to the Rose Subsidiaries shall have been
completed.

 

(d) Financial Statements. The Lenders shall have received and the Administrative
Agent shall be satisfied with each of the financial statements described in
Section 5.1.

 

(e) Financial Condition. Immediately prior to consummation of the Transactions,
no default or event of default shall have occurred and be continuing under the
Existing Credit Agreement.

 

(f) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary or, in the reasonable discretion of the
Administrative Agent, advisable in connection with the Transactions, the
continuing operations of the Group Members and the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the Transactions or the financing contemplated
hereby.

 

71



--------------------------------------------------------------------------------

(g) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 8.3 or discharged on or prior
to the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.

 

(h) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.
All such amounts will be paid with proceeds of Loans made on the Closing Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

 

(i) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

 

(j) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

 

(i) the legal opinion of White & Case LLP, New York counsel to Holdings and its
Subsidiaries, substantially in the form of Exhibit H-1;

 

(ii) the legal opinion of Godfrey & Kahn, S.C., Wisconsin counsel to Holdings
and its Subsidiaries, substantially in the form of Exhibit H-2;

 

(iii) the legal opinion of Paul Karch, Esq., general counsel of Holdings and its
Subsidiaries, substantially in the form of Exhibit H-3;

 

(iv) the legal opinion of United Kingdom counsel to Holdings and its
Subsidiaries, substantially in the form of Exhibit H-4; and

 

(v) the legal opinion of local counsel in each of Pennsylvania and Ohio and of
such other special and local counsel as may be required by the Administrative
Agent.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(k) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates, if any, representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement or the UK
Guarantee and Debenture (in each case to the extent certificated), together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement or the UK Guarantee and Debenture endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.

 

72



--------------------------------------------------------------------------------

(l) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.

 

(m) Mortgages, etc. (i) The Administrative Agent shall have received a Mortgage
with respect to each Mortgaged Property, executed and delivered by a duly
authorized officer of each party thereto.

 

(ii) If requested by the Administrative Agent, the Administrative Agent shall
have received, and the title insurance company issuing the policy referred to in
clause (iii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Mortgaged Properties certified
to the Administrative Agent and the Title Insurance Company in a manner
satisfactory to them, dated a date reasonably satisfactory to the Administrative
Agent and the Title Insurance Company by an independent professional licensed
land surveyor reasonably satisfactory to the Administrative Agent and the Title
Insurance Company, which maps or plats and the surveys on which they are based
shall be made in accordance with the Minimum Standard Detail Requirements for
Land Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 1992, and,
without limiting the generality of the foregoing, there shall be surveyed and
shown on such maps, plats or surveys the following: (A) the locations on such
sites of all the buildings, structures and other improvements and the
established building setback lines; (B) the lines of streets abutting the sites
and width thereof; (C) all access and other easements appurtenant to the sites;
(D) all roadways, paths, driveways, easements, encroachments and overhanging
projections and similar encumbrances affecting the site, whether recorded,
apparent from a physical inspection of the sites or otherwise known to the
surveyor; (E) any encroachments on any adjoining property by the building
structures and improvements on the sites; (F) if the site is described as being
on a filed map, a legend relating the survey to said map; and (G) the flood zone
designations, if any, in which the Mortgaged Properties are located.

 

(iii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance. Each such policy shall (A) be in an
amount satisfactory to the Administrative Agent; (B) be issued at ordinary
rates; (C) insure that the Mortgage insured thereby creates a valid first Lien
on such Mortgaged Property free and clear of all defects and encumbrances,
except as disclosed therein; (D) name the Administrative Agent for the benefit
of the Lenders as the insured thereunder; (E) be in the form of ALTA Loan Policy
- 1970 (Amended 10/17/70 and 10/17/84) (or equivalent policies); (F) contain
such

 

73



--------------------------------------------------------------------------------

endorsements and affirmative coverage as the Administrative Agent may reasonably
request and (G) be issued by First American Title Insurance Company. The
Administrative Agent shall have received evidence satisfactory to it that all
premiums in respect of each such policy, all charges for mortgage recording tax,
and all related expenses, if any, have been paid.

 

(iv) If requested by the Administrative Agent, the Administrative Agent shall
have received (A) a policy of flood insurance that (1) covers any parcel of
improved real property that is encumbered by any Mortgage (2) is written in an
amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (3) has a term ending not later than the maturity of the Indebtedness
secured by such Mortgage and (B) confirmation that the Borrower has received the
notice required pursuant to Section 208(e)(3) of Regulation H of the Board.

 

(v) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties.

 

(n) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement and Section 12 of the UK Guarantee and Debenture.

 

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date, except to the
extent a representation or warranty is made only as of a specified date in which
case such representation or warranty shall be true as of such specified date.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

 

74



--------------------------------------------------------------------------------

6.3. Additional Conditions Applicable to the Subsidiary Borrowers. The agreement
of the Foreign Currency Fronting Lender to make any Loan requested to be made by
it to any Subsidiary Borrower on any date (and the agreement of the Revolving
Lenders to purchase participations therein) is subject to satisfaction or waiver
of, in addition to the conditions precedent set forth in Sections 6.1 and 6.2,
the truthfulness and correctness in all material respects on and as of such date
of the following additional representations and warranties:

 

(a) No Immunities, etc. Such Subsidiary Borrower is subject to civil and
commercial law with respect to its obligations under this Agreement and any
other Loan Document to which such Subsidiary Borrower is a party, and the
execution, delivery and performance by such Subsidiary Borrower of this
Agreement and any other Loan Document to which it is a party constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Subsidiary Borrower nor any of its property, whether or not held
for its own account, has any immunity (sovereign or other similar immunity) from
any suit or proceeding, from jurisdiction of any court or from set-off or any
legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or other
similar immunity) under laws of the jurisdiction in which such Subsidiary
Borrower is organized and existing in respect of its obligations under this
Agreement or any other Loan Document to which it is a party. Such Subsidiary
Borrower has waived every immunity (sovereign or otherwise) to which it or any
of its properties would otherwise be entitled from any legal action, suit or
proceeding, from jurisdiction of any court and from set-off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) under the laws of the
jurisdiction in which such Subsidiary Borrower is organized and existing in
respect of its obligations under this Agreement and any other Loan Document to
which it is a party. The waiver by such Subsidiary Borrower described in the
immediately preceding sentence is the legal, valid and binding obligation of
such Subsidiary Borrower.

 

(b) No Recordation Necessary. This Agreement and each other Loan Document to
which it is a party, if any, is in proper legal form under the law of the
jurisdiction in which such Subsidiary Borrower is organized and existing for the
enforcement hereof or thereof against such Subsidiary Borrower under the law of
such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement and any such other Loan
Document, except, in the case of any Rose Subsidiary, as required by Section 395
of the Companies Act in England and pursuant to any requirements of H.M. Land
Registry in respect of any real estate mortgages. It is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
this Agreement or any such other Loan Document that this Agreement, such other
Loan Document or any other document be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Subsidiary Borrower is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of this
Agreement, such other Loan Document or any other document, except for any such
filing, registration or recording, or execution or notarization, as has been
made or is not required to be made until this Agreement, such other

 

75



--------------------------------------------------------------------------------

Loan Document or any other document is sought to be enforced and for any charge
or tax as has been timely paid.

 

(c) Exchange Controls. The execution, delivery and performance by such
Subsidiary Borrower of this Agreement or any other Loan Document to which it is
a party is, under applicable foreign exchange control regulations of the
jurisdiction in which such Subsidiary Borrower is organized and existing, not
subject to any notification or authorization except such as have been made or
obtained.

 

SECTION 7. AFFIRMATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or Agent hereunder, each of
Holdings and the Borrower shall and shall cause each of its Subsidiaries to:

 

7.1. Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PriceWaterhouse Coopers LLC or other independent certified public accountants of
nationally recognized standing; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings,
the unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

 

(c) so long as the Consolidated Leverage Ratio as at the last day of the most
recently ended fiscal quarter of Holdings is greater than 2.50 to 1.00, within
30 days after the end of each calendar month, financial data for such month
summarizing the results of operations of Holdings and its Subsidiaries for such
month (including, without limitation, volume data, revenues, gross profits,
operating income and Consolidated EBITDA) in form and substance reasonably
acceptable to the Administrative Agent.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail, and the financial statement
under paragraph (a) and (b) above shall be prepared in accordance with GAAP
applied consistently throughout the periods reflected

 

76



--------------------------------------------------------------------------------

therein and with prior periods (except for the absence of footnotes in the
quarterly statements and as approved by such accountants or officer, as the case
may be, and disclosed therein).

 

7.2. Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), to the relevant Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
with respect to the financial covenants set forth in Section 8.1, except as
specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements
contained in this Agreement and the other Loan Documents to which it is a party
to be observed, performed or satisfied by it, and that such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate and (ii) in the case of quarterly or annual financial
statements, (x) a Compliance Certificate containing all information and
calculations necessary for determining compliance with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of Holdings, as the case may be, and, if applicable, for determining the
Applicable Margins, and (y) to the extent not previously disclosed to the
Administrative Agent, a listing of any Intellectual Property acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date);

 

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Holdings and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on estimates, information and assumptions believed by such
Responsible Officer to be reasonable at the time made and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect at the time provided;

 

(d) together with delivery of the respective financial statements pursuant to
Section 7.1, within 45 days after the end of each fiscal quarter of Holdings, a
narrative discussion and analysis of the financial condition and results of
operations of Holdings and its Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

 

77



--------------------------------------------------------------------------------

(e) no later than 10 Business Days prior to the effectiveness thereof (or such
shorter period as may be acceptable to the Administrative Agent), copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Subordinated Note Indenture, the
Senior Unsecured Note Indenture, any Permitted Refinancing Debt Document, the
ESOP Documentation or the Acquisition Documentation (including, without
limitation, the Fox River Indemnity Arrangements);

 

(f) within five days after the same are sent, copies of all financial statements
and reports that Holdings or the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports (other than the
exhibits to the foregoing of any registration statement on Form S-8 or a
successor form) that Holdings or the Borrower may make to, or file with, the
SEC; and

 

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

 

7.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its corporate existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 8.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

7.5. Maintenance of Property; Insurance. (a) Keep all property (other than
property that is the subject of a Recovery Event) useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted
and (b) maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business.

 

7.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in conformity with GAAP and all Requirements of
Law, (b) provide, at the Borrower’s expense, such appraisals of the tangible and
intangible property of the Borrower or its Subsidiaries and environmental audits
and reports relating to the real property of the Borrower and its Subsidiaries,
as the Administrative Agent may reasonably request, and (c) permit
representatives of any Lender to visit and inspect any of its properties and
examine and

 

78



--------------------------------------------------------------------------------

make abstracts from any of its books and records at any reasonable time and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants; provided that all such visits shall be arranged through the
Administrative Agent which shall use reasonable efforts to coordinate such
visits so as to minimize the total number thereof.

 

7.7. Notices. Promptly give notice to the Administrative Agent, and each Lender
upon any Responsible Officer becoming aware of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $5,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

 

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

 

79



--------------------------------------------------------------------------------

7.8. Environmental Laws. (a) Comply in all respects with, and ensure compliance
in all respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all respects with and maintain, and
ensure that all tenants and subtenants obtain and comply in all respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that the
failure to take such actions could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except to the extent that
the failure to take such actions could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

7.9. Interest Rate Protection. In the case of the Borrower, within 90 days after
the Closing Date, enter into, and thereafter maintain, Hedge Agreements to the
extent necessary to provide that at least 50% of the aggregate principal amount
of Funded Debt of the Borrower and its Subsidiaries is subject to either a fixed
interest rate or interest rate protection for a period of not less than two
years, which Hedge Agreements shall otherwise have terms and conditions
reasonably satisfactory to the Administrative Agent.

 

7.10. Additional Collateral, etc.

 

(a) With respect to any property acquired after the Closing Date by any Group
Member (other than (w) any property which would not have been subject to the
Lien created by the Guarantee and Collateral Agreement or the UK Guarantee and
Debenture, as applicable, as of the Closing Date had such property been owned as
of the Closing Date, (x) any property described in paragraph (b), (c) or (d)
below, (y) any property subject to a Lien expressly permitted by Section 8.3(g)
and (z) property acquired by any Excluded Foreign Subsidiary) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement, the applicable Foreign
Security Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in such property
(subject to Liens permitted by Section 8.3), including the filing of Uniform
Commercial Code financing statements or the making of such other filings or
recordings in such jurisdictions as may be required by the Guarantee and
Collateral Agreement, any Foreign Security Agreement or by law or as may be
requested by the Administrative Agent.

 

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Group Member (other than (y) any such real property subject
to a Lien expressly permitted by Section 8.3(g) and (z) real property acquired
by any Excluded Foreign Subsidiary), promptly (i) execute and deliver a first
priority Mortgage or Foreign Security Agreement, as applicable, in favor of

 

80



--------------------------------------------------------------------------------

the Administrative Agent, for the benefit of the Lenders, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate or, in the
case of real property located in any jurisdiction outside the United States, any
similar documentation relevant to such jurisdiction and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(c) Subject to paragraph (e) below, with respect to any new Subsidiary (other
than an Excluded Foreign Subsidiary) created or acquired after the Closing Date
by any Group Member (which, for the purposes of this paragraph (c), shall
include any existing Subsidiary that ceases to be an Excluded Foreign
Subsidiary), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or to the applicable
Foreign Pledge Agreement, or such new Foreign Pledge Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any Group
Member, (ii) deliver to the Administrative Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, (iii) cause any such new Domestic Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement (subject to Liens permitted by Section 8.3)
with respect to such new Subsidiary, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, (iv) cause any such new Foreign
Subsidiary, promptly following any statutory waiting period (including, without
limitation, any Whitewash Procedure), (A) to execute and deliver to the
Administrative Agent the Guarantee and Collateral Agreement or a Foreign
Guarantee pursuant to which such Foreign Subsidiary shall guarantee the
Obligations, (B) to execute and deliver to the Administrative Agent the
Guarantee and Collateral Agreement or such Foreign Security Agreements as the
Administrative Agent deems necessary or advisable to grant a Lien to the
Administrative Agent, for the benefit of the Lenders, on all property of such
Foreign Subsidiary to secure payment of the Obligations, (C) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
Collateral described in the Foreign Security Agreements delivered pursuant to
the foregoing clause (B) (subject to Liens permitted by Section 8.3) with
respect to such new Subsidiary, including such filings or other recordings in
such jurisdictions as may be required by such Foreign Security Agreements or by
law or as may be requested by the Administrative Agent, and (D) to deliver to
the Administrative Agent a certificate of such Subsidiary, substantially in the
form of Exhibit C, with appropriate insertions and attachments, with such
modifications relevant to the jurisdiction of such Foreign Subsidiary, as may be

 

81



--------------------------------------------------------------------------------

requested by the Administrative Agent, and (v) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is an Excluded Foreign Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or to the applicable Foreign Pledge Agreement, or such new Foreign Pledge
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any such Group Member (provided that in no event shall more than 65% of
the total outstanding Capital Stock of any such new Subsidiary be required to be
so pledged), (ii) deliver to the Administrative Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, as the case may be, and at the request of the Administrative Agent, take
such other action as may be reasonably necessary to perfect the Administrative
Agent’s security interest therein, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

(e) Notwithstanding anything in this Section 7.10 to the contrary, no Subsidiary
shall provide a guarantee of all or any portion of the Borrower’s obligations
under the Senior Subordinated Notes, the Senior Unsecured Notes or any Permitted
Refinancing Debt Document unless, prior to or concurrently therewith, such
Subsidiary complies with the requirements of Section 7.10(c) and, for such
purpose, no such Subsidiary shall be or shall be deemed to be, an Excluded
Foreign Subsidiary.

 

7.11. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required

 

82



--------------------------------------------------------------------------------

to obtain from the Borrower or any of its Subsidiaries for such governmental
consent, approval, recording, qualification or authorization.

 

7.12. ERISA. (a) In the case of Holdings, promptly contribute all cash received
by it (including, without limitation, from the ESOP but excluding any cash
received by it pursuant to Sections 8.8(g) and 8.6(b) which is forthwith
remitted to the ESOP) to the Borrower.

 

(b) To the extent permitted by law, immediately upon receipt by Holdings or the
Borrower, deliver to the Administrative Agent copies of any notices, reports,
financial statements, annual valuation updates, annual repurchase liability
studies, or other material documents to be delivered by the Borrower or Holdings
to the ESOP or any trustee under the ESOP or to be delivered by the ESOP or any
trustee under the ESOP to Holdings or the Borrower pursuant to the terms of the
ESOP.

 

(c) Take all actions necessary to preserve the existence of the ESOP and to
maintain its tax-qualified status under Sections 401(a) and 501(a),
respectively, of the Code and the ESOP Component’s status as an employee stock
ownership plan; and administer the ESOP in compliance with the terms of the ESOP
and the provisions of the Code and ERISA, as applicable to the ESOP, and make
any remedial amendments required by the IRS within the time period allowed for
the amendments.

 

SECTION 8. NEGATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or Agent hereunder, each of
Holdings and the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

 

8.1. Financial Condition. (a) Covenants Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of Holdings ending with any fiscal quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter
Ending On or About

--------------------------------------------------------------------------------

   Consolidated
Leverage Ratio


--------------------------------------------------------------------------------

June 30, 2004

   4.50 to 1.00

September 30, 2004

   4.50 to 1.00

December 31, 2004

   4.50 to 1.00

March 31, 2005

   4.50 to 1.00

June 30, 2005

   4.25 to 1.00

September 30, 2005

   4.25 to 1.00

December 31, 2005

   4.25 to 1.00

March 31, 2006

   4.00 to 1.00

June 30, 2006

   4.00 to 1.00

September 30, 2006

   4.00 to 1.00

 

83



--------------------------------------------------------------------------------

Fiscal Quarter
Ending On or About

--------------------------------------------------------------------------------

  

Consolidated

Leverage Ratio

--------------------------------------------------------------------------------

December 31, 2006

   4.00 to 1.00

March 31, 2007 and thereafter

   3.75 to 1.00

 

(b) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
Holdings ending with any fiscal quarter set forth below to exceed the ratio set
forth below opposite such fiscal quarter:

 

Fiscal Quarter
Ending On or About

--------------------------------------------------------------------------------

  

Consolidated Senior

Leverage Ratio

--------------------------------------------------------------------------------

June 30, 2004

   3.25 to 1.00

September 30, 2004

   3.25 to 1.00

December 31, 2004

   3.25 to 1.00

March 31, 2005

   3.25 to 1.00

June 30, 2005

   3.25 to 1.00

September 30, 2005

   3.25 to 1.00

December 31, 2005

   3.25 to 1.00

March 31, 2006

   3.00 to 1.00

June 30, 2006

   3.00 to 1.00

September 30, 2006

   3.00 to 1.00

December 31, 2006

   3.00 to 1.00

March 31, 2007 and thereafter

   2.75 to 1.00

 

(c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of Holdings
ending with any fiscal quarter set forth below to be less than the ratio set
forth below opposite such fiscal quarter:

 

Fiscal Quarter
Ending On or About

--------------------------------------------------------------------------------

  

Consolidated Interest

Coverage Ratio

--------------------------------------------------------------------------------

June 30, 2004

   2.50 to 1.00

September 30, 2004

   2.50 to 1.00

December 31, 2004

   2.50 to 1.00

March 31, 2005

   2.50 to 1.00

June 30, 2005

   2.50 to 1.00

September 30, 2005

   2.50 to 1.00

December 31, 2005

   2.50 to 1.00

March 31, 2006

   2.75 to 1.00

June 30, 2006

   2.75 to 1.00

September 30, 2006

   2.75 to 1.00

December 31, 2006

   2.75 to 1.00

 

84



--------------------------------------------------------------------------------

Fiscal Quarter
Ending On or About

--------------------------------------------------------------------------------

  

Consolidated Interest

Coverage Ratio

--------------------------------------------------------------------------------

March 31, 2007

   2.75 to 1.00

June 30, 2007

   2.75 to 1.00

September 30, 2007

   2.75 to 1.00

December 31, 2007

   2.75 to 1.00

March 31, 2008 and thereafter

   3.00 to 1.00

 

; provided, that for the purposes of determining the ratio described above for
the fiscal quarters of the Borrower ending (i) at or about June 30, 2004,
Consolidated Interest Expense for such fiscal quarter shall be determined on a
pro forma basis as if the Transactions (including the incurrence and repayment
of Indebtedness on the Closing Date) had occurred on the first day of such four
quarter period and (ii) at or about September 30, 2004, December 31, 2004 and
March 31, 2005, Consolidated Interest Expense for the relevant period shall be
deemed to equal Consolidated Interest Expense for such fiscal quarter (and, in
the case of the latter two such determinations, each previous fiscal quarter
commencing after the Closing Date) multiplied by 4, 2 and 4/3, respectively.

 

(d) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of
Holdings ending with any fiscal quarter of the Borrower occurring on or after
June 30, 2004 to be less than 1.10 to 1.00; provided, that for the purposes of
determining the ratio described above for the fiscal quarters of the Borrower
ending (i) at or about June 30, 2004, Consolidated Fixed Charges for such fiscal
quarter shall be determined on a pro forma basis as if the Transactions
(including the incurrence and repayment of Indebtedness on the Closing Date) had
occurred on the first day of such four quarter period and (ii) at or about
September 30, 2004, December 31, 2004 and March 31, 2005, Consolidated Fixed
Charges Expense for the relevant period shall be deemed to equal Consolidated
Fixed Charges for such fiscal quarter (and, in the case of the latter two such
determinations, each previous fiscal quarter commencing after the Closing Date)
multiplied by 4, 2 and 4/3, respectively.

 

8.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Subsidiary
Guarantor to the Borrower or any other Subsidiary, (iii) of any Foreign
Subsidiary to any Foreign Subsidiary, (iv) subject to Section 8.8(f), of any
Foreign Subsidiary to the Borrower or any Subsidiary Guarantor, (v) the
Intercompany DPO Repayment Note, and (vi) resulting from ESOP Related
Distributions permitted by Section 8.8(g); provided, in each case, that any such
Indebtedness described in the foregoing clauses (i) through (v) incurred by a
Loan Party is expressly subordinated to the prior payment in full in cash of the
Obligations;

 

85



--------------------------------------------------------------------------------

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower, any
Subsidiary Guarantor and, subject to Section 8.8(f), of any Foreign Subsidiary;

 

(d) Permitted Existing Debt and any refinancings, refundings, renewals or
extensions thereof (without increasing, or shortening the maturity of, the
principal amount thereof);

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 8.3(g) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;

 

(f) (i) Indebtedness of the Borrower in respect of the Senior Subordinated Notes
in an aggregate principal amount not to exceed $150,000,000 and (ii) Guarantee
Obligations of Holdings and any Subsidiary Guarantor in respect of such
Indebtedness, provided that such Guarantee Obligations are subordinated to the
same extent as the obligations of the Borrower in respect of the Senior
Subordinated Notes;

 

(g) (i) Indebtedness of the Borrower in respect of the Senior Unsecured Notes in
an aggregate principal amount not to exceed $185,000,000 and (ii) Guarantee
Obligations of Holdings and any Subsidiary Guarantor in respect of such
Indebtedness;

 

(h) Indebtedness of the Borrower in respect of the Existing Senior Subordinated
Notes, together with any Permitted Refinancing Debt, in an aggregate principal
amount not to exceed $7,000,000 and (ii) Guarantee Obligations of Holdings and
any Subsidiary Guarantor in respect of such Indebtedness, provided that such
Guarantee Obligations are subordinated to the same extent as the obligations of
the Borrower in respect of the Existing Senior Subordinated Notes or the
Permitted Refinancing Debt, as the case may be;

 

(i) Hedge Agreements (a) in respect of Indebtedness otherwise permitted hereby
that bears interest at a floating rate, so long as such agreements are not
entered into for speculative purposes and (b) in respect of foreign currency
exposure of any Group Member, so long as such agreements are entered into in the
ordinary course of business and not for speculative purposes;

 

(j) Indebtedness under the AWA Environmental Indemnity Agreement; provided that
such Indebtedness is recourse only to the property described in Section 8.3(i);

 

(k) Guarantee Obligations of the Borrower with respect to obligations of
Holdings pursuant to the AWA Environmental Indemnity Agreement;

 

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is extinguished within three
Business Days of the incurrence thereof;

 

86



--------------------------------------------------------------------------------

(m) Indebtedness of the Borrower or any of its Subsidiaries in respect of
performance bonds and surety bonds incurred in the ordinary course of business
consistent with past practice;

 

(n) Indebtedness of the Borrower or any Subsidiary of the Borrower arising from
agreements of the Borrower or a Subsidiary of the Borrower providing for
indemnification, adjustment of purchase price, earn out or other similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary of the Borrower permitted
under this Agreement, other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition, provided that the maximum amount of
any such Indebtedness shall at no time exceed 20% of the gross proceeds actually
received by the Borrower and its Subsidiaries in connection with the relevant
disposition;

 

(o) Existing Letters of Credit but not including any refinancings, refundings,
renewals or extensions thereof;

 

(p) unsecured Indebtedness of the UK Borrower not to exceed UK£10,000,000 at any
one time outstanding and unsecured Guarantee Obligations of Holdings in respect
of such Indebtedness; and

 

(q) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$15,000,000 at any one time outstanding.

 

8.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes or assessments not yet due or that are being contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e) easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar encumbrances incurred in the ordinary course of business
that, in the aggregate, are not substantial in amount and that do not in any
case materially detract from the value of the

 

87



--------------------------------------------------------------------------------

property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any of its Subsidiaries;

 

(f) Liens in existence on the date hereof listed on Schedule 8.3(f), securing
Indebtedness permitted by Section 8.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

 

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created simultaneously with, or
within 120 days after, the acquisition of such fixed or capital assets, (ii)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby is not increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) Liens on rights to “Recovery” in favor of AWA pursuant to and as defined in
the AWA Environmental Indemnity Agreement and the API Environmental Indemnity
Agreement;

 

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(k) Liens arising from judgments, decrees or attachments in circumstances
involving an aggregate liability not exceeding $5,000,000 at any time;

 

(l) licenses, leases or subleases granted to third Persons in the ordinary
course of business not interfering in any material respect with the business of
Holdings or any of its Subsidiaries;

 

(m) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
so long as such Lien covers only the goods being imported;

 

(n) Liens on the assets of a Foreign Subsidiary which is not a Subsidiary
Guarantor securing Indebtedness incurred by such Foreign Subsidiary pursuant to
Section 8.2(q);

 

(o) Liens existing on any asset prior to the acquisition thereof by the Borrower
or any Subsidiary or on any asset of any Person that becomes a Subsidiary;
provided that (i) such Lien is not created in contemplation of, or in connection
with, such acquisition or such Person becoming a Subsidiary and (ii) such Lien
shall not apply to any other assets;

 

(p) deposits of cash collateral contemplated by Section 3.19(e)(v); and

 

88



--------------------------------------------------------------------------------

(q) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $2,000,000 at any one time.

 

8.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

 

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving corporation) or,
subject to Section 8.8(f, with or into any Foreign Subsidiary;

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor
or, subject to Section 8.8(f), any Foreign Subsidiary; and

 

(c) the Borrower or any Subsidiary Guarantor may merge with any other Person to
effect a Permitted Acquisition, provided that the Borrower or a Subsidiary
Guarantor is the surviving entity of such merger.

 

8.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by Section 8.3, 8.4 or 8.6;

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor; and

 

(e) the Disposition of other property having a fair market value not to exceed
$2,000,000 in the aggregate for any fiscal year of the Borrower.

 

8.6. Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Holdings, the
Borrower or any Subsidiary (collectively, “Restricted Payments”), except that:

 

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;

 

89



--------------------------------------------------------------------------------

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Subsidiaries of Holdings may make
Restricted Payments to permit Holdings (i) to satisfy, and Holdings may satisfy,
its obligations to repurchase its common stock pursuant to the ESOP
Documentation from accounts allocated to participants in the ESOP upon the
death, disability or termination of employment of such participants or upon the
exercise by any such participant of his or her diversification rights under the
ESOP Documentation, (ii) to make loans to the ESOP to permit the ESOP to make
loans to participants in the ESOP in accordance with the ESOP Documentation and
(iii) to provide funds to the ESOP to permit the ESOP to fund hardship
distributions to participants in the ESOP in accordance with the ESOP
Documentation; provided, that the aggregate amount of payments to Holdings under
this clause (b) in any fiscal year, together with all ESOP Related Distributions
made pursuant to Section 8.8(g in such fiscal year, shall not exceed the sum of
(A) Available ESOP Contributions for such fiscal year, plus (B) an amount in any
fiscal year equal $25,000,000; provided, further that after giving effect to
such dividend Holdings and its Subsidiaries shall be in compliance on a pro
forma basis with the financial covenants contained in Section 8.1 as if such
dividend had been made on the last day of the most recent four consecutive
fiscal quarter period of Holdings for which financial statements have been
delivered pursuant to Section 7.1;

 

(c) the Borrower may make dividends to Holdings to permit Holdings to repay the
Intercompany DPO Repayment Note so long as the amount of such dividend is
simultaneously netted against amounts owing to the Borrower under the
Intercompany DPO Repurchase Note and no cash is paid as a result of any such
dividend; and

 

(d) Subsidiaries of Holdings may pay dividends to permit Holdings or any of its
Subsidiaries to (i) pay corporate overhead expenses incurred in the ordinary
course of business not to exceed $350,000 in any fiscal year and (ii) pay any
taxes that are due and payable by Holdings and or any of its Subsidiaries as
part of a consolidated group.

 

8.7. Capital Expenditures. Make or commit to make any Capital Expenditure,
except (a) Capital Expenditures of the Borrower and its Subsidiaries not
exceeding $50,000,000 in the aggregate during any fiscal year of Holdings;
provided, that (i) up to 50% of any such amount, if not so expended in the
fiscal year for which it is permitted, may be carried over for expenditure in
the next succeeding fiscal year and (ii) Capital Expenditures made pursuant to
this clause (a) during any fiscal year shall be deemed made, first, in respect
of amounts permitted for such fiscal year as provided above and, second, in
respect of amounts carried over from the prior fiscal year pursuant to subclause
(i) above and (b) Capital Expenditures made with the proceeds of any
Reinvestment Deferred Amount.

 

8.8. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

90



--------------------------------------------------------------------------------

(b) investments in Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 8.2;

 

(d) (i) loans and advances to employees of any Group Member of the Borrower in
the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for all Group Members not to exceed
$1,000,000 at any one time outstanding and (ii) additional loans or advances to
newly-hired employees of any Group Member of the Borrower in the ordinary course
of business for the purpose of paying relocation expenses of such employees in
an aggregate amount not to exceed $500,000 at any time outstanding;

 

(e) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such Investment, is a Subsidiary Guarantor;

 

(f) intercompany Investments by the Borrower or any of its Subsidiaries in any
Person, that, prior to such Investment, is a Foreign Subsidiary that has not
provided a Foreign Guarantee or executed the Guarantee and Collateral Agreement
(including, without limitation, Guarantee Obligations with respect to
obligations of any such Foreign Subsidiary, loans made to any such Foreign
Subsidiary and Investments resulting from mergers with or sales of assets to any
such Foreign Subsidiary) in an aggregate amount (valued at cost) not to exceed,
together with any Investment pursuant to paragraph (k) of this Section that
results in the creation or acquisition of a Foreign Subsidiary or the
acquisition of assets by a Foreign Subsidiary or any Investment in the Capital
Stock of any Person which is incorporated outside the United States of America,
$5,000,000 outstanding at any one time;

 

(g) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, loans and advances by the Borrower to
Holdings to permit Holdings (i) to satisfy its obligation to repurchase its
common stock pursuant to the ESOP Documentation from accounts allocated to
participants in the ESOP upon the death, disability or termination of employment
of such participants or upon the exercise by any such participant of his or her
diversification rights under the ESOP Documentation, (ii) to make loans to the
ESOP to permit the ESOP to make loans to participants in the ESOP in accordance
with the ESOP Documentation and (iii) to provide funds to the ESOP to permit the
ESOP to fund hardship distributions to participants in the ESOP in accordance
with the ESOP Documentation; provided that the aggregate amount (without
duplication) of loans and advances under this clause (h) in any fiscal year,
together with all ESOP Related Distributions made pursuant to Section 8.6(b) in
such fiscal year, shall not exceed the sum of (A) Available ESOP Contributions
for such fiscal year, plus, (B) an amount in any fiscal year equal $25,000,000;
provided, further that after giving effect to any such loan or advance Holdings
and its Subsidiaries shall be in compliance on a pro forma basis with the
financial covenant contained in Section 8.1(d) as if such loan or advance had
been made on the last day of the most recent four consecutive fiscal quarter
period of Holdings for which financial statements have been delivered pursuant
to Section 7.1;

 

91



--------------------------------------------------------------------------------

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(i) non-cash consideration issued to the Borrower or any of its Subsidiaries by
the purchaser of assets in connection with a sale of such assets to the extent
permitted by Section 8.5 in an aggregate amount not to exceed $2,000,000 during
the term of this Agreement;

 

(j) Guarantees of customary indemnities and insurance for directors and officers
of any Group Member;

 

(k) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $10,000,000 outstanding at any one time; and

 

(l) the Borrower and any Subsidiary Guarantor may make Permitted Acquisitions;
provided that (i) any acquisition of Capital Stock results in the issuer thereof
becoming a Subsidiary, (ii) any Subsidiary created or acquired in connection
therewith shall become a Subsidiary Guarantor and the requirements of Section
7.10 shall be satisfied prior to or concurrently with (except to the extent
otherwise permitted therein) the consummation of such Permitted Acquisition,
(iii) no Permitted Acquisition shall be consummated unless, after giving effect
to such Permitted Acquisition, the Borrower and its Subsidiaries would be in pro
forma compliance with the covenants set forth in Section 8.1 as if such
Permitted Acquisition had occurred (and the related Indebtedness incurred or
assumed in connection therewith had been incurred) on the first day of the most
recent four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 7.1 (as demonstrated by
delivery to the Administrative Agent of a certificate of a Responsible Officer
to such effect showing such calculation in reasonable detail prior to or
concurrently with consummation of such Permitted Acquisition); provided that for
the purposes of determining such compliance each ratio in paragraphs (a) and (b)
of Section 8.1 shall be deemed to be 0.25 lower than the then applicable ratio
in such paragraphs, (iv) no Default or Event of Default shall have occurred and
be continuing before and after giving effect to such Permitted Acquisition, (v)
each such Permitted Acquisition shall be made on a consensual (meaning, in the
case of a Person to be acquired, approved by the majority in interest of the
board of directors or analogous governing body of such Person) basis between the
Borrower or any Subsidiary Guarantor party to such transaction, as applicable,
on the one hand, and the Person or Persons being so acquired or the seller or
sellers of such assets or such business, on the other hand, (vi) the purchase
price (including any assumed Indebtedness) for all such Permitted Acquisitions
shall not exceed $175,000,000 in the aggregate or $80,000,000 in any one or a
series of related transactions, and (vii) the business unit or Person that is
the subject of such Permitted Acquisition shall be in the same or a similar line
of business as the Borrower and its Subsidiaries or in a business that is
related or complementary to the business of the Borrower and its Subsidiaries
and (viii) substantially all of the assets acquired in such Permitted
Acquisition shall be located in North America or Western Europe.

 

92



--------------------------------------------------------------------------------

8.9. Optional Payments and Modifications of Certain Debt Instruments. (cc) Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to the Senior Unsecured Notes, Senior Subordinated Notes, the
Existing Senior Subordinated Notes, any Permitted Refinancing Debt or enter into
any derivative or other transaction with any Derivatives Counterparty obligating
Holdings the Borrower or any Subsidiary to make payments to such Derivatives
Counterparty as a result of any change in market value of the Senior Unsecured
Notes, the Senior Subordinated Notes or the Existing Senior Subordinated Notes
(other than (A) the refinancing of any Existing Senior Subordinated Notes with
Permitted Refinancing Debt and (B) the repurchase of up to $50,000,000 in
aggregate principal amount of its Existing Senior Subordinated Notes, Senior
Subordinated Notes, Senior Unsecured Notes and/or any Permitted Refinancing
Debt; provided that before and after giving effect to such repurchase, no
Default or Event of Default shall have occurred or be continuing), (b) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Senior
Unsecured Notes, the Senior Subordinated Notes, the Existing Senior Subordinated
Notes or any Permitted Refinancing Debt (other than any such amendment,
modification, waiver or other change that (i) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon and (ii) does not involve the
payment of a consent fee), (c) enter into or be party to, or make any payment
under, any Synthetic Purchase Agreement; or (d) designate any Indebtedness
(other than obligations of the Loan Parties pursuant to the Loan Documents) as
“Designated Senior Debt” (or any other defined term having a similar purpose)
for the purposes of the Senior Subordinated Note Indenture or any Permitted
Refinancing Debt Document.

 

8.10. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than Holdings, the Borrower or any Wholly Owned Subsidiary Guarantor)
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of business of the relevant Group Member, and (c) upon fair
and reasonable terms no less favorable to the relevant Group Member, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; provided that the following shall in any event be permitted: (i)
the arrangements contemplated by the Fox River Indemnity Arrangements; (ii)
customary fees paid to non-officer directors of Holdings and its Subsidiaries;
(iii) employment agreements, employee benefit plans, indemnification provisions,
equity incentive plans and other similar compensatory arrangements entered into
by Holdings and its Subsidiaries with officers and directors of Holdings and its
Subsidiaries in the ordinary course of business, in each case to the extent that
such transactions are otherwise permitted by this Agreement; and (iv)
transactions among Holdings and its Subsidiaries to the extent otherwise
permitted under this Agreement.

 

8.11. Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

 

93



--------------------------------------------------------------------------------

8.12. Changes in Fiscal Periods. Permit the fiscal year of Holdings to be other
than the 52-week or 53-week period ending the Saturday nearest December 31 or
change Holdings’ method of determining fiscal quarters

 

8.13. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party, other than restrictions
existing under or by reason of (a) applicable law, (b) this Agreement and the
other Loan Documents, (c) the Senior Unsecured Note Indenture, (d) the Senior
Subordinated Note Indenture, (e) any Permitted Refinancing Debt Document, (f)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of Holdings or a Subsidiary of Holdings, (g) customary
provisions restricting assignment of any licensing agreement entered into by
Holdings or any Subsidiary of Holdings in the ordinary course of business and
(h) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

 

8.14. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) this Agreement or the other Loan Documents,
(ii) applicable law, (iii) the Senior Unsecured Note Indenture, (iv) the Senior
Subordinated Note Indenture, (v) any Permitted Refinancing Debt Document and
(vi) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary.

 

8.15. Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related or complementary thereto.

 

8.16. Material Agreements. (a) Amend, supplement or otherwise modify, or permit
the amendment, supplement or modification of, (pursuant to a waiver, endorsement
or otherwise) the terms and conditions of (i) the Fox River Indemnity
Arrangements without the consent of the Required Lenders (other than to the
extent necessary to change a notice address or to cure any ambiguity, defect or
inconsistency in a manner not in any respect adverse to the Lenders) or (ii) the
other indemnities and licenses furnished to Holdings or any of its Subsidiaries
pursuant to the Acquisition Documentation (other than the Fox River Indemnity
Arrangements) such that after giving effect thereto such indemnities or licenses
shall be materially less favorable to the interests of the Loan Parties or the
Lenders with respect thereto, (b) otherwise amend, supplement or modify the
terms and conditions of the Acquisition Documentation or any such other
documents except for any such amendment, supplement or

 

94



--------------------------------------------------------------------------------

modification that (i) becomes effective after the Closing Date and (ii) could
not reasonably be expected to have a Material Adverse Effect, (c) deliver, or
permit the delivery of, any election of “Reduced Cumulative Limits” (under and
as defined in the AIG Credit Support) except with the consent of the
Administrative Agent, or (d) assign any of its rights under the Fox River
Indemnity Arrangements without the consent of the Required Lenders.

 

8.17. S Corporation Status. Take, or fail to take, any action that would
terminate, or could reasonably be expected to lead to the termination of,
Holdings’ qualification as an “S Corporation” under Subchapter S of the Code, or
the qualification of each Domestic Subsidiary of Holdings (other than any such
Subsidiary that is an “Ineligible Corporation” under Section 1361(b)(2) of the
Code) as a “qualified subchapter S subsidiary”, in each case for U.S. federal
income tax purposes.

 

8.18. Holding Company Status. In the case of Holdings, (a) conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
business or operations other than those incidental to its direct or indirect
ownership of the Capital Stock of the Borrower or to the exercise of its rights
and remedies under the Acquisition Documentation, (b) incur, create, assume or
suffer to exist any Indebtedness or other liabilities or financial obligations,
except (i) obligations arising by operation of the ESOP Documentation, (ii)
nonconsensual obligations imposed by operation of law, (iii) pursuant to the
Loan Documents to which it is a party, (iv) Indebtedness permitted under clauses
(b), (f), (g), (j) or (l) of Section 8.2, and (v) obligations with respect to
its Capital Stock, or (c) own, lease, manage or otherwise operate any properties
or assets (including cash (other than cash received in connection with dividends
made to Holdings in accordance with Section 8.6 or loans or advances to Holdings
in accordance with Section 8.8(g) pending, in each case, application in the
manner contemplated by said Section) and cash equivalents) other than the direct
ownership of shares of Capital Stock of the Borrower, as the case may be.

 

8.19. Holdings Sub. In the case of Holdings Sub, conduct, transact or otherwise
engage in, or commit to conduct, transact or otherwise engage in, any business,
or operations other than those incidental to its obligations under the Bermuda
Company Documents.

 

8.20. ESOP Amendments. Amend or terminate the ESOP without the prior written
consent of the Administrative Agent, not to be unreasonably withheld, except
that the Borrower or Holdings may amend the ESOP (a) to the extent required by
the Internal Revenue Service in order to obtain a favorable determination letter
with respect to the ESOP, (b) to comply with changes in the law, or (c) to
incorporate administrative, non-economic and other changes, the effect of which
is not adverse to Holdings or the Borrower, in any material respect, and will
not accelerate the timing or amount of any obligation of Holdings to repurchase
common stock from employees participating in the ESOP.

 

95



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 7.4(a) (with respect to Holdings
and the Borrower only), Section 7.7(a) or Section 8 of this Agreement or
Sections 5.5(a) and 5.8(b) of the Guarantee and Collateral Agreement or (ii) an
“Event of Default” under and as defined in any Mortgage shall have occurred and
be continuing; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or any Lender; or

 

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $5,000,000; or

 

96



--------------------------------------------------------------------------------

(f) (i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or

 

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage or not
fully covered by the AIG Credit Support) of $5,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 45 days from the entry thereof; or

 

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents covering Collateral
having a fair market or book value

 

97



--------------------------------------------------------------------------------

in excess of $500,000 shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or

 

(j) the guarantee contained in Section 12 or Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert;

 

(k) (i) the ESOP shall cease to have the power to vote or direct the voting of
securities having a majority of the ordinary voting power for the election of
directors of Holdings (determined on a fully diluted basis); (ii) the ESOP Trust
shall cease to own of record and beneficially 100% of the outstanding Capital
Stock of Holdings; (iii) the board of directors of the Borrower shall cease to
consist of a majority of Continuing Directors of the Borrower; (iv) the board of
directors of Holdings shall cease to consist of a majority of Continuing
Directors of Holdings; (v) Holdings shall cease to own and control, of record
and beneficially, directly, 100% of each class of outstanding Capital Stock of
the Borrower, free and clear of all Liens (except Liens created by the Guarantee
and Collateral Agreement); (vi) the board of directors of either Holdings or the
Borrower shall cease to include two independent directors or (vii) a Specified
Change of Control shall occur; or

 

(l) the Senior Subordinated Notes or the guarantees thereof, the Existing Senior
Subordinated Notes or the guarantees thereof or any Permitted Refinancing Debt
or the guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations or the obligations of the Subsidiary Guarantors
under the Guarantee and Collateral Agreement or any Foreign Guarantee, as the
case may be, as provided in the Senior Subordinated Note Indenture, the
indenture relating to the Existing Senior Subordinated Notes or any Permitted
Refinancing Debt Document, as the case may, or any Loan Party, any Affiliate of
any Loan Party, the trustee or agent in respect of the Senior Subordinated
Notes, the Existing Senior Subordinated Notes or any Permitted Refinancing Debt
Document, or the holders of at least 25% in aggregate principal amount of the
Senior Subordinated Notes, the Existing Senior Subordinated Notes or any
Permitted Refinancing Debt, as the case may be, shall so assert; or

 

(m) (i) AWA shall default in the observance or performance of any agreement
contained in the AWA Environmental Indemnity Agreement (after giving effect to
any credit support provided with respect to such default pursuant to the AIG
Credit Support), (ii) any of the Fox River Indemnity Arrangements shall be
terminated, held in any judicial proceeding to be unenforceable or invalid or
shall cease for any reason to be in full force and effect or any party thereto,
or any Person acting on behalf of any party thereto, shall deny or disaffirm its
obligations under any of the Fox River Indemnity Arrangements or the Lien
created by the Bermuda Security Agreement shall cease to be enforceable and of
the same effect and priority purported to be created thereby, (iii) any party
(other than a Group Member) shall otherwise default in the observance or
performance of any material agreement contained in the Acquisition Documentation
after giving effect to any applicable cure period, (iv) any party shall default
in the observance or performance of any agreement contained in the Bermuda
Company Agreements, or (v) NCR shall default in the observance or performance of
any agreement contained in the NCR Agreements,

 

98



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

99



--------------------------------------------------------------------------------

SECTION 10. THE AGENTS

 

10.1. Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

 

10.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.

 

10.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s (or that of its respective officers, directors or
employees in the case of any Agent) own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

10.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
such Agent. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been

 

100



--------------------------------------------------------------------------------

filed with the Administrative Agent. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Agents shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

10.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the

 

101



--------------------------------------------------------------------------------

Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

10.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

10.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

10.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9(a) or Section 9(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become

 

102



--------------------------------------------------------------------------------

effective and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. The Syndication Agent may, at
any time, by notice to the Lenders and the Administrative Agent, resign as
Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of the Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by the Syndication Agent, the Administrative Agent or any Lender.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

 

10.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

 

10.11. The Lead Arrangers. Neither Lead Arranger, in its capacity as such, shall
have any duties or responsibilities, and shall incur no liability, under this
Agreement and other Loan Documents.

 

10.12. Appointment and Duties of Security Agent.

 

(a) Each of the Agents and the Lenders (i) appoints Bear Stearns Corporate
Lending Inc. (in such capacity, the “Security Agent”) to act as its security
agent and trustee under and in connection with each Foreign Security Document,
(ii) irrevocably authorizes the Security Agent to execute and deliver on its
behalf any Foreign Security Document and all other documents incidental thereto
as are expressed to be executed by the Security Agent on its behalf and (iii)
irrevocably authorizes the Security Agent to perform the duties and to exercise
the rights, powers and discretions which are specifically delegated to it by the
terms of any Foreign Security Document, together with all other incidental
rights, powers and discretions.

 

(b) The Security Agent shall be entitled to all of the benefits of this Section
10 accorded to it in its capacity as Administrative Agent.

 

(c) The Security Agent may act under the Foreign Security Documents by or
through its personnel, delegates or agents (and any indemnity given to or
received by the Security Agent under the Foreign Security Documents extends also
to its personnel, delegates or agents who may rely on this provision).

 

(d) No party hereto may take any proceedings against any officer, delegate,
employee or agent of the Security Agent in respect of any claim it may have
against the Security Agent or in respect of any act or omission by such officer,
delegate, employee or agent in connection with any Foreign Security Document
(except to the extent such claim is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Person’s own
gross negligence or willful misconduct). Any officer, delegate, employee or
agent of the Security Agent may rely on this clause (c) in accordance with the
Contracts (Rights of Third Parties) Act 1999 of the United Kingdom.

 

103



--------------------------------------------------------------------------------

(e) To the fullest extent permitted by law, none of Parts I, II, III, IV, or V
of the Trustee Act 2000 of the United Kingdom nor the requirement to discharge
the duty of care set out in Section 1(1) of such Act in exercising any of the
powers contained in Sections 15 or 22 of the Trustee Act 1925 of the United
Kingdom shall apply to the trust constituted by the applicable Foreign Security
Documents under which the Security Agent is appointed as trustee for itself and
on behalf of the Secured Parties or to the role of the Security Agent in
relation to such trust and this shall constitute an exclusion of the relevant
parts of the Trustee Act 2000 for the purposes of that Act.

 

SECTION 11. MISCELLANEOUS

 

11.1. Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Defaults or of a mandatory reduction in the Total
Revolving Commitments shall not constitute an increase of the Commitment of any
Lender), in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 11.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement
or any Foreign Guarantee, as the case may be, in each case without the written
consent of all Lenders; (iv) amend, modify or waive any condition precedent to
any extension of credit under the Revolving Facility set forth in Section 6.2
(including in connection with any waiver of an existing Default or Event of
Default) without the written consent of the Majority Facility Lenders

 

104



--------------------------------------------------------------------------------

with respect to the Revolving Facility; (v) amend, modify or waive any provision
of Section 4.8 without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby; (vi) reduce the amount of
Net Cash Proceeds or Excess Cash Flow required to be applied to prepay Loans
under this Agreement without the written consent of the Majority Facility
Lenders with respect to the Term Facility; (vii) reduce the percentage specified
in the definition of Majority Facility Lenders with respect to any Facility
without the written consent of all Lenders under such Facility; (viii) amend,
modify or waive any provision of Section 10 without the written consent of each
Agent adversely affected thereby; (ix) amend, modify or waive any provision of
Sections 3.7 to 3.14 without the written consent of each Issuing Lender; (x)
amend, modify or waive any provision of Section 3.3 or 3.4 without the written
consent of the Swingline Lender; or (xi) amend, modify or waive any provision of
Sections 3.15 to 3.18 without the written consent of the Foreign Currency
Fronting Lender. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders; provided, that no such
amendment shall permit the Additional Extensions of Credit to share ratably with
or with preference to the Term Loans in the application of mandatory prepayments
without the consent of the Majority Facility Lenders under each Facility (other
than the Revolving Facility) or otherwise to share ratably with or with
preference to the Revolving Extensions of Credit without the consent of the
Majority Facility Lenders under the Revolving Facility.

 

This Agreement may be amended with the consent of the Administrative Agent, the
Borrower and, in the case of clause (i) below with respect to any Subsidiary
Borrower organized under the laws of any jurisdiction other than the United
States of America or the United Kingdom, all the Lenders, so long as no Default
or Event of Default shall have occurred and be continuing, as follows:

 

(i) This Agreement will be amended to add Subsidiaries as additional Subsidiary
Borrowers upon (x) execution and delivery by the Borrower, such additional
Subsidiaries and the Administrative Agent of a Joinder Agreement, substantially
in the form of Exhibit K (a “Joinder Agreement”), providing for such
Subsidiaries to become Subsidiary

 

105



--------------------------------------------------------------------------------

Borrowers, (y) agreement and acknowledgment by the Borrower that the guarantee
set forth in Section 12 covers the obligations of such additional Subsidiary and
(z) delivery to the Administrative Agent of such other documents with respect
thereto as the Administrative Agent shall reasonably request.

 

(ii) This Agreement will be amended to remove any Subsidiary Borrower upon
execution and delivery by the Borrower to the Administrative Agent of a written
notification to such effect and repayment in full of all Loans made to such
Subsidiary Borrower and repayment in full of all other amounts owing by such
Subsidiary Borrower under this Agreement and the other Loan Documents (it being
agreed that any such repayment shall be in accordance with the other terms of
this Agreement).

 

(iii) Each Subsidiary of such Subsidiary Borrower shall have executed and
delivered to the Administrative Agent a Foreign Subsidiary Guarantee pursuant to
which such Foreign Subsidiary shall guarantee the Subsidiary Borrower
Obligations of such Subsidiary Borrower.

 

(iv) Such Subsidiary Borrower and each of its Subsidiaries (A) shall have
executed and delivered to the Administrative Agent such Foreign Security
Agreements as the Administrative Agent deems necessary or advisable to grant a
Lien to the Administrative Agent, for the benefit of the Lenders, on all
property of such Foreign Subsidiary to secure payment of the Obligations of such
Subsidiary Borrower, (B) shall have taken such actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Collateral described in the Foreign
Security Agreements delivered pursuant to the foregoing clause (A) (subject to
Liens permitted by Section 8.3), including such filings or other recordings in
such jurisdictions as may be required by such Foreign Security Agreements or by
law or as may be requested by the Administrative Agent, and (C) shall have
delivered to the Administrative Agent a certificate of such Foreign Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, with such modifications relevant to the jurisdiction of such
Foreign Subsidiary, as may be reasonably requested by the Administrative Agent.

 

(v) If requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly

 

106



--------------------------------------------------------------------------------

provided herein, shall be deemed to have been duly given or made when delivered,
or three Business Days after being sent by express the mail, postage prepaid,
or, in the case of telecopy notice, when received, addressed as follows in the
case of Holdings, the Borrower and the Agents, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

Holdings and the Borrower:   

825 E. Wisconsin Avenue

P.O. Box 359

Appleton, WI 54912-0359

Attention: Dale Parker

Telecopy: (920) 991-7256

Telephone: (920) 991-8366

with a copy to:   

Godfrey & Kahn, S.C.

780 North Water Street

Milwaukee, WI 53202-3590

Attention: Christopher Noyes

Telecopy: 414-273-5198

Telephone: 414-273-3500

The Administrative Agent:   

Bear Stearns Corporate Lending Inc.

383 Madison Avenue

New York, NY 10170

Attention: Stephen O’Keefe

Telecopy: (212) 272-9430

Telephone: (212) 272-9184

 

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender, Foreign Currency Fronting Lender or the Lenders shall not be effective
until received.

 

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

11.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses

 

107



--------------------------------------------------------------------------------

incurred in connection with the development, preparation and execution of this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as such Agent shall deem
appropriate and of the Administrative Agent with respect to any supplement,
amendment or modification hereof or thereof, (b) to pay or reimburse each Lender
and Agent for all its reasonable documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable documented fees and disbursements of counsel (including the allocated
fees and expenses of in-house counsel without duplication of services from
outside counsel) to each Lender and of counsel to such Agent and (c) to pay,
indemnify, and hold each Lender and Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
documented fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (c), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities have resulted from the gross negligence or willful
misconduct of such Indemnitee or its respective officers, directors, employees,
agents, affiliates or controlling persons. Without limiting the foregoing, and
to the extent permitted by applicable law, the Borrower agrees not to assert and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee, except to the extent arising out of the gross
negligence or willful misconduct of any Indemnitee. All amounts due under this
Section 11.5 shall be payable not later than 10 days after written demand
therefore, showing in reasonably detail the basis for the calculation thereof.
Statements payable by the Borrower pursuant to this Section 11.5 shall be
submitted to Dale Parker (Telephone No. 920-991-8366 (Telecopy No. 920-991-7256)
at the address of the Borrower set forth in Section 11.2, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent. The agreements in this Section 11.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

 

11.6. Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of Holdings, the Borrower, the

 

108



--------------------------------------------------------------------------------

Lenders, any Foreign Currency Fronting Lender, the Issuing Lender, the
Administrative Agent, all future holders of the Loans and their respective
successors and assigns (including any affiliate of an Issuing Lender that issues
a Letter of Credit hereunder or any affiliate of the Foreign Currency Fronting
Lender that makes any Foreign Currency Fronting Loans hereunder), except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender.

 

(b) Any Lender other than any Conduit Lender may, with notice to, but without
the consent of the Borrower, in accordance with applicable law, at any time sell
to one or more banks, financial institutions or other entities (other than any
entity that is in the same line of business as the Borrower and is a direct
competitor of the Borrower) (each, a “Participant”) participating interests in
any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. In no event shall any Participant
under any such participation have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Loans or any fees
payable hereunder, or postpone the date of the final maturity of the Loans, in
each case to the extent subject to such participation. The Borrower agrees that
if amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 11.7(a) as fully as
if it were a Lender hereunder. The Borrower also agrees that each Participant
shall be entitled to the benefits of Sections 4.9, 4.10 and 4.11 with respect to
its participation in the Commitments and the Loans outstanding from time to time
as if it was a Lender; provided that, in the case of Section 4.10, such
Participant shall have complied with the requirements of said Section and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

 

(c) Any Lender other than any Conduit Lender (an “Assignor”) may, in accordance
with applicable law, at any time and from time to time assign to any Lender, or
any Lender Affiliate or any Approved Fund or, with the consent of the Borrower
and the Administrative Agent (which, in the case of the Borrower, shall not be
unreasonably withheld or

 

109



--------------------------------------------------------------------------------

delayed), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to an Assignment and Acceptance, executed
by such Assignee, such Assignor and any other Person whose consent is required
pursuant to this paragraph, and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that unless otherwise agreed
by the Borrower and the Administrative Agent (x) no such assignment to an
Assignee (other than any Lender or any Lender Affiliate) shall be in an
aggregate principal amount of less than $1,000,000 and the aggregate principal
amount of the assigning Lender’s Revolving Commitment and Loans remaining after
such assignment shall not be less than $1,000,000, in each case except in the
case of an assignment of all of a Lender’s interests under this Agreement), and
(y) in the case of any assignment of Revolving Commitments (other than to a
Lender or a Lender Affiliate), the consent of each Issuing Lender and the
Foreign Currency Fronting Lender (if any) shall be required (which shall not be
unreasonably withheld or delayed). For purposes of the proviso contained in the
preceding sentence, the amount described therein shall be aggregated in respect
of each Lender and its Lender Affiliates, if any. Any such assignment need not
be ratable as among the Facilities. Upon such execution, delivery, acceptance
and recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with a Commitment and/or Loans as set
forth therein, and (y) the Assignor thereunder shall, to the extent provided in
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto). Notwithstanding any provision of this Section 11.6,
(A) the consent of the Borrower shall not be required for any assignment that
occurs when an Event of Default shall have occurred and be continuing and (B) no
consent shall be required for any assignment of Term Loans. Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of the Borrower or the Administrative Agent any or
all of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section 11.6(c).

 

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 11.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount of
the Loans owing to, each Lender from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, each
other Loan Party, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing the Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new Notes shall be issued to the designated Assignee.

 

110



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 11.6(c), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register on the
effective date determined pursuant thereto.

 

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 11.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank in accordance with applicable law.

 

(g) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.

 

(h) Each of Holdings, the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.

 

11.7. Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon the occurrence and during the
continuance of an Event of Default under Section 9(a), to set

 

111



--------------------------------------------------------------------------------

off and appropriate and apply against any amount then due and payable to such
Lender any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.12. Submission To Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

112



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 11.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

11.13. Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) no Agent or Lender has any fiduciary relationship with or duty to Holdings
or the Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agents and Lenders,
on one hand, and Holdings and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

 

11.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 11.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than (x) contingent on-going
indemnity and similar obligations and (y) obligations under or in respect of
Hedge Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person and the

 

113



--------------------------------------------------------------------------------

Administrative Agent agrees to take such actions as may be reasonably requested
by the Borrower to evidence such release and termination.

 

11.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all information provided to it by any Loan Party pursuant to this Agreement that
is designated by such Loan Party as confidential; provided that nothing herein
shall prevent any Agent or any Lender from disclosing any such information (a)
to any Agent, any other Lender or any Lender Affiliate, (b) subject to an
agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates in connection with its or their work
in respect of this Agreement and any related transactions, (d) upon the request
or demand of any Governmental Authority, (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (f) if requested or required to do so in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed
other than pursuant to any breach of this Section by such Lender or such Agent,
as the case may be, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document.

 

11.16. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

11.17. USA PATRIOT Act. Each Lender hereby notifies the Borrower and the UK
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower and the UK
Borrower, which information includes the name and address of the Borrower and
the UK Borrower and other information that will allow such Lender to identify
the Borrower and the UK Borrower in accordance with the Act.

 

11.18. Delivery of Addenda. Each initial Lender shall become a party to this
Agreement by delivering to the Administrative Agent an Addendum duly executed by
such Lender.

 

11.19. Conversion of Currencies.

 

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures in the relevant jurisdiction, the first

 

114



--------------------------------------------------------------------------------

currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 11.19 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

SECTION 12. GUARANTEE

 

12.1. Guarantee.

 

(a) The Borrower hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Subsidiary Borrowers when due (whether
at the stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations.

 

(b) The Borrower further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Administrative Agent or any Lender in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Subsidiary Borrower Obligations and/or enforcing any rights with respect to,
or collecting against, the Borrower under this Guarantee. This Guarantee shall
remain in full force and effect until the Subsidiary Borrower Obligations are
paid in full and the Commitments are terminated, notwithstanding that from time
to time prior thereto the Subsidiary Borrowers may be free from any Subsidiary
Borrower Obligations.

 

(c) No payment or payments made by the Subsidiary Borrowers or any other Person
or received or collected by the Administrative Agent or any Lender from the
Subsidiary Borrowers or any other Person by virtue of any action or proceeding
or any set-off or appropriation or application, at any time or from time to
time, in reduction of or in payment of the Subsidiary Borrower Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Borrower hereunder which shall, notwithstanding any such payment or payments
(other than payments made by the Borrower in respect of the Subsidiary Borrower
Obligations or payments received or collected from the Borrower in respect of
the Subsidiary

 

115



--------------------------------------------------------------------------------

Borrower Obligations), remain liable for the Subsidiary Borrower Obligations
until the Subsidiary Borrower Obligations are paid in full and the Commitments
are terminated.

 

(d) The Borrower agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guarantee for such purpose.

 

12.2. No Subrogation.

 

Notwithstanding any payment or payments made by the Borrower hereunder, or any
set-off or application of funds of the Borrower by the Administrative Agent or
any Lender, the Borrower shall not be entitled to be subrogated to any of the
rights of the Administrative Agent or any Lender against the Subsidiary
Borrowers or against any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the Subsidiary
Borrower Obligations, nor shall the Borrower seek or be entitled to seek any
contribution or reimbursement from the Subsidiary Borrowers in respect of
payments made by the Borrower hereunder, until all amounts owing to the
Administrative Agent and the Lenders by the Subsidiary Borrowers on account of
the Subsidiary Borrower Obligations are paid in full and the Commitments are
terminated. If any amount shall be paid to the Borrower on account of such
subrogation rights at any time when all of the Subsidiary Borrower Obligations
shall not have been paid in full, such amount shall be held by the Borrower in
trust for the Administrative Agent and the Lenders, segregated from other funds
of the Borrower, and shall, forthwith upon receipt by the Borrower, be turned
over to the Administrative Agent in the exact form received by the Borrower
(duly indorsed by the Borrower to the Administrative Agent, if required), to be
applied against the Subsidiary Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

 

12.3. Amendments, etc. with respect to the Subsidiary Borrower Obligations;
Waiver of Rights.

 

The Borrower shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Borrower, and without notice to or further
assent by the Borrower, any demand for payment of any of the Subsidiary Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Subsidiary Borrower
Obligations continued, and the Subsidiary Borrower Obligations, or the liability
of any other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and any Loan Document and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the requisite Lenders, as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any Lender for the payment of the Subsidiary
Borrower Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have

 

116



--------------------------------------------------------------------------------

any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Subsidiary Borrower Obligations or for the guarantee
under this Section 12 or any property subject thereto. When making any demand
hereunder against the Borrower, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on any Subsidiary
Borrower, and any failure by the Administrative Agent or any Lender to make any
such demand or to collect any payments from any Subsidiary Borrower or any
release of any Subsidiary Borrower shall not relieve the Borrower of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Administrative
Agent or any Lender against the Borrower. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

12.4. Guarantee Absolute and Unconditional.

 

The Borrower waives any and all notice of the creation, renewal, extension or
accrual of any of the Subsidiary Borrower Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon this Guarantee or
acceptance of the guarantee under this Section 12; the Subsidiary Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee under this Section 12; and all dealings between the
Subsidiary Borrowers or the Borrower, on the one hand, and the Administrative
Agent and the Lenders, on the other, shall likewise be conclusively presumed to
have been had or consummated in reliance upon the guarantee under this Section
12. The Borrower waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Subsidiary Borrowers or the
Borrower with respect to the Subsidiary Borrower Obligations. The guarantee
under this Section 12 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement, or any other Loan Document, any of the
Subsidiary Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Subsidiary Borrowers against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Subsidiary Borrowers or the
Borrower) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Subsidiary Borrowers for the Subsidiary Borrower
Obligations, or of the Borrower under the guarantee under this Section 12, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Borrower, the Administrative Agent and any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against the Subsidiary Borrowers or any other Person or against any collateral
security or guarantee for the Subsidiary Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
the Subsidiary Borrowers or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Subsidiary Borrowers or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve the
Borrower of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a

 

117



--------------------------------------------------------------------------------

matter of law, of the Administrative Agent or any Lender against the Borrower.
The guarantee under this Section 12 shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Borrower and
its successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Subsidiary Borrower
Obligations and the obligations of the Borrower under the guarantee under this
Section 12 shall have been satisfied by payment in full and the Commitments
shall have been terminated, notwithstanding that from time to time during the
term of this Agreement the Subsidiary Borrowers may be free from any Subsidiary
Borrower Obligations.

 

12.5 Reinstatement.

 

The guarantee under this Section 12 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Subsidiary Borrower Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Subsidiary Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

PAPERWEIGHT DEVELOPMENT CORP.

By:

 

/s/ Dale E. Parker

   

Name: Dale E. Parker

   

Title: Chief Financial Officer

APPLETON PAPERS INC.

By:

 

/s/ Dale E. Parker

   

Name: Dale E. Parker

   

Title: Chief Financial Officer

ROSE HOLDINGS LIMITED, as UK Borrower

By:

 

/s/ Dale E. Parker

   

Name: Dale E. Parker

   

Title: Director

BEAR, STEARNS & CO. INC., as Joint Lead Arranger and Joint Book Manager

By:

 

/s/ Keith C. Barnish

   

Name: Keith C. Barnish

   

Title: Senior Managing Director

BEAR STEARNS CORPORATE LENDING INC., as Administrative Agent and as a Lender and
as Swingline Lender

By:

 

/s/ Keith C. Barnish

   

Name: Keith C. Barnish

   

Title: Executive Vice President

 

119



--------------------------------------------------------------------------------

UBS SECURITIES LLC, Joint Lead Arranger, and Joint Bookrunner and Syndication
Agent

By:

 

/s/ John Crockett

   

Name: John Crockett

   

Title: Director

By:

 

/s/ James Boland

   

Name: James P. Boland

   

Title: ED

 

120



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,
as an Issuing Lender

By:

 

/s/ Roger Pillsbury

   

Name: Roger Pillsbury

   

Title: Sr. V.P.

 

121



--------------------------------------------------------------------------------

Annex A

 

PRICING GRID FOR REVOLVING LOANS,

SWINGLINE LOANS AND COMMITMENT FEES

 

Pricing Level

--------------------------------------------------------------------------------

   Applicable Margin
for Eurodollar Loans


--------------------------------------------------------------------------------

  Applicable Margin
for Base Rate Loans


--------------------------------------------------------------------------------

I

   2.50%   1.50%

II

   2.25%   1.25%

III

   2.00%   1.00%

 

The Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted,
on and after the first Adjustment Date (as defined below) occurring after the
date which is one full fiscal quarter after the Closing Date, based on changes
in the Consolidated Leverage Ratio, with such adjustments to become effective on
the date (the “Adjustment Date”) that is three Business Days after the date on
which the relevant financial statements are delivered to the Lenders pursuant to
Section 7.1 and to remain in effect until the next adjustment to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 7.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered the highest rate set forth in each column of the
Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
Revolving Loans and Swingline Loans shall be adjusted to be equal to the
Applicable Margins opposite the Pricing Level determined to exist on such
Adjustment Date from the financial statements relating to such Adjustment Date.

 

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

 

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is greater than or equal to 3.25 to 1.00.

 

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.25 to 1.00 but greater
than or equal to 2.50 to 1.00.

 

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.50 to 1.00.

 